Exhibit 10.1
LEASE AGREEMENT
between
VREELAND SPVEF VENTURE, LLC
Landlord
and
SCO GROUP, INC.
Tenant
Dated: August 5, 2008
Premises: A portion of the Building located at
                                     25 A Vreeland Road, Florham Park, NJ 07932

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  LEASE AGREEMENT     1
 
                ARTICLE I. BASIC LEASE INFORMATION     1
 
  Section 1.01.   Building:   1
 
  Section 1.02.   Demised Premises:   1
 
  Section 1.03.   Base Rent:   1
 
  Section 1.04.   Security Deposit:   2
 
  Section 1.05.   Term:   2
 
  Section 1.06.   Tenant’s Pro Rata Share:   2
 
  Section 1.07.   Tenant’s Electricity Charge:   2
 
                ARTICLE II. DEFINITIONS     2
 
  Section 2.01.   Assessed Valuation:   2
 
  Section 2.02.   Base Year:   3
 
  Section 2.03.   Commencement Date:   3
 
  Section 2.04.   Common Area:   3
 
  Section 2.05.   Mortgage:   3
 
  Section 2.06.   Operating Cost Base:   3
 
  Section 2.07.   Operating Year:   3
 
  Section 2.08.   Parking Area:   3
 
  Section 2.09.   Real Estate Tax Base:   3
 
  Section 2.10.   Rent:   3
 
  Section 2.11.   Tax Year:   3
 
  Section 2.12.   Taxes:   4
 
  Section 2.13.   Tenant’s Agents:   4
 
                ARTICLE III. PREPARATION OF THE DEMISED PREMISES     4
 
  Section 3.01.   Tenant Work:   4
 
  Section 3.02.   Tenant’s Early Access:   5
 
  Section 3.03.   Insurance Covering Work By Tenant:   5
 
  Section 3.04.   No Representation:   5
 
                ARTICLE IV. TERM     5
 
  Section 4.01.   Term:   5
 
  Section 4.02.   Commencement Date:   5
 
  Section 4.03.   Expiration Date:   6
 
                ARTICLE V. RENT     6
 
  Section 5.01.   Base Rent:   6
 
  Section 5.02.   Tax Increase Amount:   6
 
  Section 5.03.   Operating Cost Increase Amount:   7
 
  Section 5.04.   Payment of Rent or Additional Rent:   10
 
  Section 5.05.   Security Deposit:   11
 
                ARTICLE VI. SIGNS     11
 
  Section 6.01.   Building Directory(s) Signage:   11
 
  Section 6.02.   Tenant Door Signage:   12
 
                ARTICLE VII. REPAIRS, ALTERATIONS, COMPLIANCE, SURRENDER     12
 
  Section 7.01.   Repairs and Maintenance by Landlord:   12
 
  Section 7.02.   Repairs and Maintenance by Tenant:   12
 
  Section 7.03.   Approval by Landlord of Improvements:   12
 
  Section 7.04.   Emergency Repairs:   13
 
  Section 7.05.   Electrical Lines:   13
 
  Section 7.06.   Surrender of Premises:   13
 
                ARTICLE VIII. SERVICE AND UTILITIES     13
 
  Section 8.01.   Landlord’s Services:   13
 
  Section 8.02.   Electricity:   14
 
                ARTICLE IX. USE AND OPERATION     15
 
  Section 9.01.   Use:   15
 
  Section 9.02.   Rules and Regulations:   15
 
  Section 9.03.   Restriction on Tenant’s Activities:   15
 
  Section 9.04.   Compliance With Law:   16
 
                ARTICLE X. TRANSFER OF INTEREST, PRIORITY OF LIEN     16
 
  Section 10.01.   Assignment, Subletting, etc.:   16
 
  Section 10.02.   Subordination:   18
 
  Section 10.03.   Attornment:   18
 
  Section 10.04.   Transfer of Landlord’s Interest:   18
 
  Section 10.05.   Mortgagee’s Rights:   19

ii



--------------------------------------------------------------------------------



 



                  ARTICLE XI. COMMON AREA     19
 
  Section 11.01.   Use of Common Area:   19
 
  Section 11.02.   Landlord’s Rights:   19
 
  Section 11.03.   License Numbers:   20
 
  Section 11.04.   Parking Areas:   20
 
                ARTICLE XII. DESTRUCTION OR DAMAGE     20
 
  Section 12.01.   Rent Abatement:   20
 
  Section 12.02.   Termination by Landlord:   20
 
  Section 12.03.   Landlord’s Obligation to Rebuild:   21
 
  Section 12.04.   Landlord’s Liability:   21
 
                ARTICLE XIII. CONDEMNATION     21
 
  Section 13.01.   Definitions:   21
 
  Section 13.02.   Taking of Demised Premises:   21
 
  Section 13.03.   Taking for Temporary Use:   22
 
  Section 13.04.   Disposition of Awards:   22
 
  Section 14.01.   General Insurance:   22
 
  Section 14.02.   Liability Insurance:   22
 
  Section 14.03.   Fire Insurance:   23
 
  Section 14.04.   Worker’s Compensation Insurance:   23
 
  Section 14.05.   Other Insurance:   23
 
  Section 14.06.   Waiver of Subrogation:   23
 
  Section 14.07.   Insurance Rate:   23
 
                ARTICLE XV. INDEMNIFICATION AND LIABILITY     24
 
  Section 15.01.   Indemnification:   24
 
  Section 15.02.   Waiver and Release:   24
 
  Section 15.03.   Liability of Landlord:   24
 
                ARTICLE XVI. DEFAULT, REMEDIES     25
 
  Section 16.01.   Default:   25
 
  Section 16.02.   Landlord’s Remedy:   26
 
  Section 16.03.   Landlord’s Re-Entry:   26
 
  Section 16.04.   Landlord’s Additional Remedies:   26
 
  Section 16.05.   Waiver of Right of Redemption:   27
 
  Section 16.06.   Landlord’s Right to Perform for Account of Tenant:   27
 
  Section 16.07.   Additional Remedies, Waivers, etc.:   27
 
  Section 16.08.   Distraint:   27
 
                ARTICLE XVII. TENANT’S ESTOPPEL CERTIFICATE     27
 
                ARTICLE XVIII. RIGHT OF ACCESS     28
 
                ARTICLE XIX. COVENANT OF QUIET ENJOYMENT     28
 
                ARTICLE XX. ENVIRONMENTAL MATTERS     28
 
  Section 20.01.   Industrial Site Recovery Act:   28
 
                ARTICLE XXI. MISCELLANEOUS     30
 
  Section 21.01.   Interpretation:   30
 
  Section 21.02.   Construction of Words and Phrases:   30
 
  Section 21.03.   Written Agreement Required:   31
 
  Section 21.04.   Notice:   31
 
  Section 21.05.   Method of Payment:   31
 
  Section 21.06.   Successors and Assigns:   31
 
  Section 21.07.   Guarantor of Tenant:   31
 
  Section 21.08.   Hold Over:   32
 
  Section 21.09.   Interest:   32
 
  Section 21.10.   Late Charge:   32
 
  Section 21.11.   Non-Waiver:   32
 
  Section 21.12.   Broker:   32
 
  Section 21.13.   Short Form Lease:   32
 
  Section 21.14.   Financial Statements:   33
 
  Section 21.15.   Mechanics’ Liens:   33
 
  Section 21.16.   Corporate Authority:   33
 
  Section 21.17.   Force Majeure:   33
 
  Section 21.18.   Governing Law:   33
 
  Section 21.19.   Substituted Premises:   33
 
  Section 21.20.   Renewal Option   34
 
  Section 21.21.   Right of First Offer:   35

EXHIBITS TO LEASE

         
Exhibit A
  Description of the Land   A-1
Exhibit B
  Outline of Demised Premises   B-1
Exhibit C
  Tenant Improvement Workletter   C-1
Exhibit D
  Rules and Regulations   D-1
Exhibit E
  Janitorial Services   E-1
Exhibit F
  Holiday Schedule   F-1
Exhibit G
  Commencement Date Memorandum   G-1

iii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS AGREEMENT OF LEASE dated August 5, 2008, between VREELAND SPVEF
VENTURE, LLC, a Delaware limited liability company having an office address c/o
Bergman Realty Corporation, 555 Route One South, Iselin, New Jersey 08830
(hereinafter called “Landlord”) and SCO GROUP, INC., a                     
corporation having an office address of 355 South 520 West, Lindon, Utah 84042
(hereinafter called “Tenant”).
     Landlord hereby leases to Tenant and Tenant hereby rents from Landlord the
Demised Premises (hereinafter defined) for the Term (hereinafter defined) and at
the rent and on all of the terms and conditions set forth herein. Intending to
be legally bound hereunder and in consideration of $1.00 and other good and
valuable consideration, Landlord and Tenant hereby agree with each other as
follows:
ARTICLE I. BASIC LEASE INFORMATION.
      Section 1.01. Building:
     The Building is located at 25 A Vreeland Road, Florham Park, New Jersey
07932 (‘the Building”) and is part of the two building complex known as FLORHAM
PARK CORPORATE CENTER, located at 25 A and B Vreeland Road, Florham Park, New
Jersey 07932 (the “Complex”). The Building, Complex and the “Land” (as described
in Exhibit A attached hereto) are sometimes referred to collectively as the
“Real Estate” or the “Property”.
     Section 1.02. Demised Premises:
     Effective as of the Commencement Date of this Lease (hereinafter defined),
the “Demised Premises” shall initially be that portion of the Building leased to
Tenant consisting of approximately 9,076 rentable square feet of area (inclusive
of allocable Common Areas as defined in Section 2.04 hereof) consisting of
(i) approximately 6,830 rentable square feet of area located on the first (1st)
floor (the “Initial 1st Floor Premises”), and (ii) approximately 2,246 rentable
square feet of area located on the third (3rd) floor (the “3rd Floor Premises”),
all as shown outlined in red on the Floor Plan attached hereto as Exhibit B.
Effective as of the Expansion Space Effective Date (as defined in Section 4.02
(c) below), the Demised Premises shall be increased by that portion of the
Building leased to Tenant consisting of approximately 340 rentable square feet
of area located on the first (1st) floor as shown crosshatched and outlined in
red on the Floor Plan attached hereto as Exhibit B (the “Expansion Space”) for a
total Demised Premises of 9,416 rentable square feet consisting of
(i) approximately 7,170 rentable square feet of area located on the first (1st)
floor, and (ii) approximately 2,246 rentable square feet of area located on the
third (3rd) floor. The Demised Premises includes any alterations, additions or
repairs made thereto. This computation of rentable square footage shall be
binding and conclusive on the parties, and their successors and assigns.
     Section 1.03. Base Rent:
     Base Rent shall be payable in equal monthly installments as follows
(subject to adjustment pursuant to Sections 5.02 and 5.03 hereof):

          Period   Annual Base Rent   Monthly Base Rent Months 1 — Expansion
Space Effective Date:   $199,672.00   $16,639.33 Expansion Space Effective Date
— Month 13:   $207,152.00   $17,262.67 Months 14 — 37:   $216,568.00  
$18,047.33 Months 38 — 61:   $225,984.00   $18,832.00

Notwithstanding the foregoing, Tenant shall receive a rent abatement in the
amount of $16,639.33 for the first full calendar month of the Term. In the event
the Commencement Date (as defined below) shall occur on a day other than the
first day of a calendar month, then the Base Rent for that month shall be
pro-rated based on a thirty (30) day month.

1



--------------------------------------------------------------------------------



 



     Section 1.04. Security Deposit:
     Tenant has deposited with Landlord the sum of TWO HUNDRED TWENTY-FIVE
THOUSAND AND 00/100 ($225,000.00) DOLLARS as the Security Deposit, to be
governed by Section 5.05 hereof. Tenant shall have the right to substitute an
irrevocable letter of credit (“Letter of Credit”) for the cash security deposit,
subject to Landlord’s reasonable approval of (i) the institution or bank issuing
said Letter of Credit, and (ii) the form of the Letter of Credit. Provided
Tenant is not in default of the Lease, and Tenant has demonstrated a prompt
payment record, then Landlord agrees to return a portion of the Security Deposit
in the amount of $45,000.00 after each of the thirteenth (13th), twenty-fifth
(25th), thirty-seventh (37th) and forty-ninth (49th) months anniversaries of the
Commencement Date, which will leave remaining balances of $180,000.00,
$135,000.00, $90,000.00 and $45,000.00, respectively, on each of said
anniversaries (or in the event Tenant provided a Letter of Credit in lieu of the
cash Security Deposit, Landlord shall return the original Letter of Credit to
Tenant within thirty (30) days following receipt of a substitute Letter of
Credit from Tenant).
     Section 1.05. Term:
     The Term of this Lease shall be sixty-one (61) months plus the remaining
number of days in the month on which the Commencement Date (hereinafter defined)
occurs if such date is other than the first day of the month. The last day of
the Term shall be the Expiration Date (hereinafter defined). The Commencement
Date shall be confirmed between Landlord and Tenant by means of a “Commencement
Date Memorandum” (attached hereto as Exhibit G).
      Section 1.06. Tenant’s Pro Rata Share:
     Tenant’s Pro Rata Share shall be the ratio of the total rentable square
footage of the Demised Premises to the total square footage of the Building. The
Landlord and Tenant have determined that Tenant’s Pro Rata Share shall initially
be 8.04% based upon the Building rentable area of 112,922 square feet. As of the
Expansion Space Effective Date, Tenant’s Pro Rata Share shall be increased by
0.30% (to reflect the addition of the Expansion Space) for a total Tenant’s Pro
Rata Share of 8.34%. This determination of Tenant’s Pro Rata Share shall be
binding and conclusive on the parties, and their successors and assigns.
     Section 1.07. Tenant’s Electricity Charge:
     Upon the Commencement Date hereof, the Tenant Electricity Charge is based
upon the rate of ONE and 75/100 ($1.75/sq.ft.) Dollars per rentable square foot
per annum (subject to adjustment pursuant to Section 8.02). The Tenant
Electricity Charge shall be payable in monthly installments as follows (subject
to adjustment pursuant to Section 8.02):

              Annual Tenant’s   Monthly Tenant’s Period   Electricity Charge  
Electricity Charge Commencement Date — Expansion
Space Effective Date:   $15,883.00   $1,323.58 Expansion Space Effective Date —
Expiration Date:   $16,478.00   $1,373.17

ARTICLE II. DEFINITIONS.
     As used herein, the terms below have the following meanings:
      Section 2.01. Assessed Valuation:
     The Assessed Valuation of the Real Estate, including any added and/or
omitted assessments, when fully assessed, as such is determined by final
administrative proceedings by an appropriate taxing authority.

2



--------------------------------------------------------------------------------



 



     Section 2.02. Base Year:
     The Base Year for determining Tax Increase Amounts and Operating Cost
Increase Amounts shall be the calendar year 2008.
     Section 2.03. Commencement Date:
     The target Commencement Date of this Lease shall be September 15, 2008,
subject to adjustment pursuant to Section 4.02 hereof.
     Section 2.04. Common Area:
     Without limitation, the hallways, entryways, stairs, vending area,
elevators, driveways, sidewalks, parking areas, loading areas, trash facilities,
and all other areas and facilities of the Building and the Land provided and
designated from time to time by Landlord for the general nonexclusive use and
convenience of Tenant with other tenants and their respective employees,
invitees, licensees or other visitors.
     Section 2.05. Mortgage:
     Any mortgage, deed to secure debt, trust indenture, or deed of trust which
may now or hereafter affect, encumber or be a lien upon the Demised Premises,
the Building, the Land, and any spreading agreements, renewals, modifications,
consolidations, replacements and extensions thereof. Landlord’s current
mortgagee as of the date hereof is: JP Morgan Chase Bank N.A. (“Mortgagee”).
     Section 2.06. Operating Cost Base:
     The total dollar amount of Building Operating Costs incurred during the
Base Year.
     Section 2.07. Operating Year:
     Operating Year shall mean any calendar year.
     Section 2.08. Parking Area:
     Those portions of the Real Estate designated for parking by Landlord, which
Landlord may assign and re-assign from time to time. As of the Commencement
Date, Tenant shall initially be permitted to use a total of thirty-two (32)
parking spaces in common with other tenants of the Building to be governed by
Section 11.04 hereof, which is based upon a parking ratio of three and a half
(3.5) parking spaces for each 1,000 square feet of rentable area then being
leased hereunder. As of the Expansion Space Effective Date, Tenant’s parking
allocation shall be increased by one (1) parking space to reflect the addition
of the Expansion Space, at which time Tenant shall be permitted to use a total
of thirty-three (33) parking spaces in common with other tenants of the Building
to be governed by Section 11.04 hereof, which is based upon a parking ratio of
three and a half (3.5) parking spaces for each 1,000 square feet of rentable
area then being leased hereunder.
     Section 2.09. Real Estate Tax Base:
     The dollar amount of real estate taxes payable during the Base Year,
determined by multiplying the Assessed Valuation by the tax rate.
     Section 2.10. Rent:
     Base Rent, Tenant’s Electricity Charge, Tax Increase Amount, Extra Taxes,
Operating Cost Increase Amount (each as defined herein) and any other charges
payable to Landlord hereunder.
     Section 2.11. Tax Year:
     Tax Year shall mean any calendar year.

3



--------------------------------------------------------------------------------



 



     Section 2.12. Taxes:
     All real estate taxes, charges and assessments imposed upon the Real
Estate. If any franchise, capital stock, capital gains, rent, income, profit or
any other tax or charge shall be substituted in whole or in part for the current
ad valorem Taxes now or hereafter imposed upon the Real Estate due to a change
in the method of taxation or assessment, such franchise, capital stock, capital
gains, rent, income, profit or other tax or charge shall be deemed included as
Taxes.
     Section 2.13. Tenant’s Agents:
     Includes Tenant’s employees, servants, licensees, subtenants, assignees,
contractors, heirs, successors, legatees, and devisees.
ARTICLE III. PREPARATION OF THE DEMISED PREMISES.
     Section 3.01. Tenant Work:
     (a) Within ten days (10) after the date of this Lease (if applicable),
Tenant shall submit to Landlord completed interior design drawings, layouts and
interior finish specifications for the preparation of the Demised Premises.
Landlord, at its sole cost and expense, shall cause to be prepared all working,
detailed construction drawings and specifications for the Tenant Work (as
hereinafter defined) which shall become a part of this Lease and referred to as
the “Plans and Specifications”. The Tenant Work is described in the Tenant
Improvement Workletter annexed hereto as Exhibit C, which sets forth in detail
the parties’ understanding regarding the scope of work to be provided to Tenant
by Landlord (“Tenant Work”) and consists of the Initial 1st Floor Tenant
Improvement Work (as defined in Exhibit C), the 3rd Floor Tenant Improvement
Work (as defined in Exhibit C) and the Expansion Space Tenant Improvement Work
(as defined in Exhibit C).
     (b) Landlord shall complete the construction of the Tenant Work, in
accordance with the Tenant Improvement Workletter, in the following manner:
          (i) Landlord shall arrange for the performance of the 3rd Floor Tenant
Improvement Work on or prior to the Commencement Date and shall arrange for the
performance of the Initial 1st Floor Tenant Improvement Work and the Expansion
Space Tenant Improvement Work after the Commencement Date;
          (ii) Within a reasonable time consistent with the target Commencement
Date, after completion of the Plans and Specifications (if required), which
shall be approved and initialed by Tenant, Landlord shall apply to the
appropriate governmental authorities for any construction permit(s) which may be
required in connection with Landlord’s performance of Tenant Work.
          (iii) Within a reasonable time consistent with the target Commencement
Date, after the issuance of such construction permit(s), or if no permit is
required, within a reasonable time after the execution of this Lease, Landlord
shall commence to perform Tenant Work and shall diligently prosecute such work
to completion. Landlord shall perform all work provided for in the Plans and
Specifications (or in accordance with Exhibit C if no Plans and Specifications
are required) in compliance with the applicable Building Codes and in a good and
workmanlike manner. Tenant shall advise Landlord immediately in writing of any
objection to the performance of the Tenant Work.
          (iv) Landlord shall arrange for any inspections and shall apply for
and obtain any Certificate of Occupancy required by any governmental authority.
          (v) If prior to or during construction, Tenant elects to change the
scope of Tenant Work (“Work Changes”) and/or Tenant requests additional work
(“Additional Work”) other than Tenant Work to be performed in the Demised
Premises, then provided such Work Changes or Additional Work adds to Landlord’s
estimated costs, Tenant shall pay for any additional costs in advance of the
Additional Work or Work Changes and upon receipt of invoice from Landlord.
          (vi) In the event of a default by Tenant in any payment required on
account of Tenant’s Work, Work Changes or Additional Work costs prior to
Tenant’s occupancy of Demised Premises, Landlord shall, in addition to all other
legally allowable remedies, have the same rights as in the case of an Event of
Default in Rent under the Lease.

4



--------------------------------------------------------------------------------



 



          (vii) To the extent necessary, Tenant shall be responsible for moving
all business equipment, furniture and all personal property (files, wall
hangings, valuables, etc.) as may be required in connection with Landlord
commencing and performing any of the Tenant Work.
     Section 3.02. Tenant’s Early Access:
     (a) Landlord shall permit Tenant to enter the Demised Premises before the
Commencement Date the sole purpose of inspection, and for the installation of
Tenant’s telephone, computer or other data communication wiring, equipment and
furniture.
     (b) If Tenant is permitted access to the Demised Premises prior to the
Commencement Date, it shall be at Tenant’s sole risk. Landlord may, but need
not, grant Tenant a license for access to the Demised Premises to Tenant or its
workmen to perform Additional Work. If the Tenant’s Agents begin to perform
Additional Work, the foregoing license is conditioned upon Tenant’s Agent not
interfering with Landlord’s employees and/or agents or the workmen of any other
tenant. This license may be withdrawn by Landlord at any time, upon written
notice to Tenant if Tenant interferes with Landlord’s prosecution of Tenant’s
Work. Such entry shall be subject to all of the terms, covenants, provisions and
conditions of this Lease. Landlord shall not be liable in any way for any
injury, loss or damage occurring as a result of Tenant’s early access to the
Demised Premises. Landlord shall have the right to impose such additional
conditions on Tenant’s early entry as Landlord, in its sole discretion, deems
appropriate.
     Section 3.03. Insurance Covering Work By Tenant:
     Tenant shall not make or cause to be made any alterations, repairs or
installations, or perform Additional Work or any other work to or on the Demised
Premises unless Tenant or Tenant’s contractor, shall obtain and have in force
during the performance of such work, General Liability and Worker’s Compensation
insurance (for each and every contractor performing work in or about the Demised
Premises). Such policies shall provide for the coverage amounts described in
Section 14.02 hereof, and shall be non-cancelable without ten (10) days prior
notice to Landlord by the insurance company. Tenant shall supply Landlord with
copies of the Certificates of Insurance.
      Section 3.04. No Representation:
     Landlord has made and makes no representations, covenants or warranties
with respect to the Demised Premises, the Building or the Real Estate except as
expressly set forth in this Lease.
ARTICLE IV. TERM.
     Section 4.01. Term:
     The Term of this Lease shall commence on the Commencement Date and shall
expire on the Expiration Date unless sooner terminated pursuant to the terms
hereof.
     Section 4.02. Commencement Date:
     (a) The Commencement Date shall be targeted for the date set forth in
Section 2.03 hereof, but shall be the earlier of: (i) the date on which the 3rd
Floor Tenant Improvement Work (as defined in Exhibit C) is substantially
completed and Tenant can take occupancy of the Demised Premises; or (ii) the day
on which Landlord obtains a Certificate of Occupancy (temporary or final) or
other form of governmental approval permitting Tenant’s occupancy of the 3rd
Floor Premises; or (iii) the day on which Tenant takes occupancy of any portion
of the Demised Premises; provided that Landlord is not unreasonably delayed in
the completion of 3rd Floor Tenant Improvement Work due to Tenant’s Work Changes
to the Plans and Specifications, Additional Work requests or Tenant’s delays in
giving necessary approvals, in which case the Commencement Date will be
accelerated by the

5



--------------------------------------------------------------------------------



 



number of any such days of delay. Landlord shall inform Tenant of the
anticipated date on which it expects to substantially complete the 3rd Floor
Tenant Improvement Work and/or receive a Certificate of Occupancy (temporary or
final).
     (b) After the commencement of the Term, Landlord and Tenant shall promptly
execute, acknowledge and deliver to each other the Commencement Date Memorandum
attached hereto as Exhibit G, which confirms the actual Commencement and
Expiration Dates of the Lease.
     (c) The Expansion Space Effective Date shall be the earlier of: (i) the
date on which the Expansion Space Tenant Improvement Work (as defined in
Exhibit C) is substantially completed and Tenant can take occupancy of the
Expansion Space; or (ii) the day on which Landlord obtains a Certificate of
Occupancy (temporary or final if required) or other form of governmental
approval permitting Tenant’s occupancy of the Expansion Space; or (iii) the day
on which Tenant takes occupancy of any portion of the Expansion Space; provided
that Landlord is not unreasonably delayed in the completion of Expansion Space
Tenant Improvement Work due to Tenant’s Work Changes to the Plans and
Specifications, Additional Work requests or Tenant’s delays in giving necessary
approvals, in which case the Expansion Space Effective Date will be accelerated
by the number of any such days of delay. Landlord shall inform Tenant of the
anticipated date on which it expects to substantially complete the Expansion
Space Tenant Improvement Work and/or receive a Certificate of Occupancy
(temporary or final).
     Section 4.03. Expiration Date:
     The Expiration Date shall be the last day of the Term as set forth in
Section 1.05 from the Commencement Date. If this Lease is canceled or terminated
prior to the Expiration Date by reason of an Event of Default (as hereinafter
defined), Tenant’s liability under the provisions of this Lease shall continue
as set forth in Article XVI hereof.
ARTICLE V. RENT.
     Section 5.01. Base Rent:
     Tenant shall pay Base Rent to Landlord, in the amount set forth in
Section 1.03, without notice or demand, in equal monthly installments beginning
on the Commencement Date (except that the first monthly installment shall be due
upon the execution of this Lease). If the Commencement Date is a day other than
the first day of the month, the first installment shall be prorated for each day
commencing with the Commencement Date up to and including the last day of that
month. Each subsequent installment shall be due on the first day of each month
during the Term. If the Expiration Date occurs on a day other than the last day
of any month, Base Rent for the last month of the Term shall be pro-rated in the
same manner.
     Section 5.02. Tax Increase Amount:
     (a) As used in this Section, Taxes shall be defined as set forth in
Section 2.12.
     (b) In addition to Base Rent and all other charges Tenant is required to
pay hereunder, Tenant shall pay the “Tax Increase Amount” (as hereinafter
defined) to Landlord as follows:
          (i) If the Taxes for any Tax Year and/or the estimated Taxes for any
ensuing Tax Year during the Term of this Lease (after the Assessed Valuation has
been established), shall be greater than the Real Estate Tax Base, then Tenant
shall pay to Landlord, as Additional Rent and as provided in paragraph
(ii) below, the “Tax Increase Amount” determined by multiplying the difference
between the Taxes for the applicable Tax Year and the Real Estate Tax Base by
Tenant’s Pro Rata Share. Notwithstanding the foregoing, there shall be no Tax
Increase Amount due during Tenant’s first twelve (12) months of occupancy.
          (ii) Within ninety (90) days (or as soon as practicable) after
Landlord receives the final tax bill(s) for each Tax Year (after and including
the year in which the Assessed Valuation has been established), Landlord shall
submit to Tenant a statement (the “Tax Statement”), which shall indicate:
(i) the total annual Taxes for such Tax Year, (ii) the Tax Increase Amount due
for said Tax

6



--------------------------------------------------------------------------------



 



Year, if any, which Tenant shall pay to Landlord within thirty (30) days after
the issuance of the Tax Statement (iii) the estimated annual increase (or
decrease) in the Taxes for the ensuing Tax Year as reasonably determined by
Landlord, (iv) the estimated Tax Increase Amount due from Tenant for the ensuing
Tax Year to be paid monthly on a one-twelfth (1/12) basis, together with the
Base Rent until the next Tax Statement is issued for the following Tax Year,
(v) any overpayment made by Tenant of any estimated Tax Increase Amount for such
Tax Year, in which case Landlord shall either refund the excess amount to
Tenant, or credit the excess amount against the estimated Tax Increase Amount
due for the ensuing Tax Year (to the extent there are any) as shown on the Tax
Statement, and (vi) any Extra Taxes due as set forth below. Any Tax Increase
Amount for a period of less than a full Tax Year shall be ratably apportioned.
     (c) Tenant shall be liable for any portion of the Taxes, charges and
assessments imposed upon the Real Estate during the Term of this Lease which are
attributable to extraordinary improvements in the Demised Premises or the
Building constructed at Tenant’s expense and for which the taxing authority has
assigned an increase in valuation in computing the Assessed Valuation (“Extra
Taxes”). Tenant shall pay to Landlord such Extra Taxes within thirty (30) days
after issuance of the Tax Statement as set forth above. Any Extra Taxes due for
a period of less than a full year shall be ratably apportioned. Tenant shall not
be liable for any Extra Taxes attributable to the extraordinary improvements
constructed for any other tenant for which the taxing authority has assigned an
increase in valuation in computing the Assessed Valuation.
     (d) Tenant’s obligations for payment of Tax Increase Amount or Extra Taxes
during the Term shall survive the expiration or early termination of this Lease.
     Section 5.03. Operating Cost Increase Amount:
     (a) Tenant hereby agrees that for each Operating Year during the Term of
this Lease for which the Operating Costs (as hereinafter defined) shall be
budgeted to exceed the Operating Cost Base (excluding extraordinary and
nonrecurring expenses incurred during any Operating Year), Tenant shall pay to
Landlord, as Additional Rent and in the manner further provided in this
Section 5.03, an amount (the “Operating Cost Increase Amount”) determined by
multiplying the difference between the budgeted Operating Costs for the
applicable Operating Year and the Operating Cost Base by Tenant’s Pro Rata
Share. Within ninety (90) days after the commencement of each Operating Year or
as soon as practicable thereafter, except for the Base Year, Landlord shall
present to Tenant a statement (the “Operating Statement”) showing, inter alia,
the Operating Cost Increase Amount, if any, due hereunder (the date upon which
the Operating Statement is presented to Tenant being hereinafter referred to as
the “Billing Date”). Within twenty (20) days of the Billing Date Tenant shall
pay the ratable portion of the Operating Cost Increase amount for the portion of
the Operating Year through and including the last day of calendar month in which
such payment is made. Thereafter, Tenant shall pay the Operating Cost Increase
Amount monthly on a one-twelfth (1/12) basis which shall be added to and paid
simultaneously with the Base Rent. On the next Operating Statement, Landlord
will provide the actual Operating Costs for the prior Operating Year. If the
actual Operating Costs are greater than the budgeted Operating Costs for that
Operating Year (“underpayment”), then Tenant shall pay its Pro Rata Share of the
difference to Landlord within thirty (30) days after the Billing Date. If the
actual Operating Costs are less than the budgeted Operating Costs for that
Operating Year (“overpayment”), but in no event less than the Operating Cost
Base, then Landlord shall have the option of either (1) refunding the excess
amount to Tenant within thirty (30) days after the Billing Date or (2) crediting
the excess amount against the next Operating Cost Increase Amount due, if any,
as shown on the Operating Statement. Each Operating Statement shall indicate
(i) the Operating Cost Increase Amount for the current year; (ii) the difference
between the actual Operating Costs and the budgeted Operating Costs for the
preceding Operating Year; (iii) the total Operating Cost Increase Amounts paid
by Tenant hereunder for the account of the preceding Operating Year, if
applicable; and (iv) the amount of any overpayment or underpayment by Tenant on
account of the Operating Increase Amount for the preceding Operating Year.
Notwithstanding the foregoing, there shall be no Operating Cost Increase Amount
due during Tenant’s first twelve (12) months of occupancy.
     (b) Each Operating Statement furnished by Landlord to Tenant shall be
certified by Landlord as true and correct. If Tenant disputes the amount or
characterization of any item contained in the Operating Statement by giving
written notice thereof to Landlord within ninety (90) days of Tenant’s

7



--------------------------------------------------------------------------------



 



receipt of the Operating Statement, Tenant shall have the right to review
Landlord’s books or designate a firm of independent certified public accountants
to audit Landlord’s records upon which the Operating Statement is based,
provided Tenant pays all sums due as shown on the Operating Statement prior to
any audit. Such audit shall be conducted promptly after Tenant’s notice of
dispute is given to Landlord. The fee for any audit conducted on Tenant’s behalf
shall be borne solely by Tenant, unless the audit discloses that Landlord’s
Operating Statement overstated Operating Costs by more than five (5%) percent,
in which event Landlord shall forthwith reimburse Tenant for the cost of
Tenant’s audit. Landlord shall have the right, at its sole expense, to have
Tenant’s audit reviewed by a mutually agreed upon reputable third party
certified public accountant, whose determination shall be based upon generally
accepted accounting principles and which shall be conclusive and binding on both
Landlord and Tenant. If, as a result of Tenant’s inspection of Landlord’s books
or the audit of Landlord’s records and review by an independent certified public
accountant, an error is discovered in the Operating Statement, Landlord shall
revise the Operating Statement accordingly and any overpayment by Tenant shall
be refunded by Landlord to Tenant forthwith and any underpayment shall be paid
by Tenant on demand. Any audit and subsequent adjustment in payment shall be
deemed to be conclusive of settlement of the dispute. If Tenant does not notify
Landlord of a dispute within ninety (90) days of receipt of any Operating
Statement, Tenant shall be deemed to have accepted Landlord’s Operating
Statement.
     (c) The “Operating Costs” shall include each and every expense incurred in
connection with the ownership, administration, management, operation,
maintenance and repair of the Real Estate, or reasonably charged by Landlord if
Landlord performs management services in connection with the Real Estate,
including management, consulting, legal and accounting fees, and further,
including but not limited to, wages, salaries and fees paid to persons either
employed by Landlord or engaged as independent contractors in the operation of
the Real Estate, and such other typical items of expense as indicated in
Subsection (d) below. If any person or independent contractor is employed with
respect to more properties than the Real Estate, the wages, salaries or fees
paid therefor shall be allocated based on time spent by such person or
contractor on matters relating to the Real Estate or the degree of
responsibility for the Real Estate compared to the other properties involved.
     (d) Some of the typical items of expense which comprise or may comprise,
the Operating Costs, but not by way of limitation, are or may be the following,
but only to the extent that they relate solely or are properly allocated to the
Real Estate.
          (i) Repairs and maintenance including the cost of materials and
supplies;
          (ii) Utility costs, including but not limited to gas, electricity
(other than Tenant Electricity Charges) and water and sewer charges;
          (iii) Cleaning costs, including but not limited to, windows, the
Demised Premises and Common Areas;
          (iv) Service contracts including but not limited to elevators, HVAC,
janitorial and window cleaning, rubbish removal, exterminating, and towel
service;
          (v) Costs of landscaping and snow removal;
          (vi) Cost of decorating and redecorating Common Areas;
          (vii) Wages, salaries and other compensation, including taxes,
insurance, retirement, fringe benefits, uniforms payable to employees, but not
above the level of Building Manager;
          (viii) Reasonable fees and other compensation payable to independent
contractors or other agents of Landlord;
          (ix) Cost of Landlord’s insurance, including but not limited to, fire
and extended coverage, public liability and property, rental value insurance
(including Base Rent, estimated Tax Increase Amount and estimated Operating Cost
Increase Amount), elevator, worker’s compensation, boiler and machinery
insurance;

8



--------------------------------------------------------------------------------



 



          (x) Reasonable auditing, accounting, attorneys’ and consultants fees
and disbursements incurred in connection with the maintenance and operation of
the Real Estate;
          (xi) A reasonable industry standard management fee for providing
property management services (3% to 5% of gross building receipts), whether or
not performed by Landlord, its employees, agents or servants or performed by an
independent management company;
          (xii) Any other expenses of any kind whatsoever reasonably incurred in
managing, operating, maintaining and repairing the Real Estate;
          (xiii) The cost, if any, of non-tenant area capital improvements
installed by Landlord after the completion of the Building. The cost of any such
capital expenditure shall be amortized over the useful life of such
improvements, with that portion of the cost attributable to any Operating Year
to be included in the Operating Costs for that Operating Year in accordance with
generally accepted accounting principles (GAAP); provided, however, that no
capital improvements shall be included in the calculation of Operating Costs
during the initial Lease Term unless they are (i) are required by reason of
laws, codes or ordinances, or (ii) are made in order to reduce Operating
Expenses, improve operating efficiencies or are otherwise intended as a cost
saving measure; and
          (xiv) The cost of compliance by Landlord with all laws, rules,
regulations, ordinances or requirements of the Federal, State or Municipal
government, or of any department, subdivision, bureau or office thereof, or of
any other governmental, public or quasi-public authorities now existing or
hereafter created, provided that the cost thereof shall be amortized over the
normal useful life of the improvement(s) made as determined by Landlord in
accordance with generally accepted accounting principles.
     (e) The term “Operating Costs” shall not include or be deemed or construed
to include:
          (i) Costs incurred in connection with, or to correct defects in, the
construction of the Building, the Building’s systems or equipment or the initial
development of the Real Estate;
          (ii) Costs for which Landlord is reimbursed by its insurer, any
tenant’s insurer, any tenant or under any warranty;
          (iii) Costs attributable to improvements to the Demised Premises or
the premises of other tenants in the Building;
          (iv) Costs, expenses or expenditures relating to the enforcement of
duties, liabilities or obligations of other tenants in the Building;
          (v) Interest, principal or other payments on mortgages, ground leases
or other debt costs;
          (vi) Depreciation on the Building;
          (vii) Taxes;
          (viii) Costs, which are paid directly by any tenant;
          (ix) Cost of Tenant Electricity Charges as defined in Section 8.02(a)
for which Landlord is reimbursed by Tenant or any other tenants in the Building;
and
          (x) Costs incurred by Landlord to lease space to new tenants or to
retain existing tenants, including, without limitation, leasing commissions,
space or planning costs, tenant improvement costs or allowances, advertising and
promotional expenditures, and legal expenses in connection with lease
negotiations.
          (xi) The costs of repairs or restoration necessitated by condemnation
or casualty damage, other than a customary deductible;

9



--------------------------------------------------------------------------------



 



          (xii) Expenses incurred by Landlord to resolve disputes, enforce or
negotiate lease terms with prospective or existing tenants, or in connection
with any financing or sale of the Property;
          (xiii) Landlord’s general partnership or corporate overhead and
general administrative expenses, except if it is solely for the Building;
          (xiv) Cost to correct any penalty or fine incurred by Landlord due to
Landlord’s violation of any federal, state, or local law or regulation;
          (xv) any bad debt loss, rent loss or reserves for the same;
          (xvi) fees or compensation paid to Landlord, or to Landlord’s
subsidiaries or affiliates, for services in or to the Real Estate to the extent
that they exceed the competitive market charges for comparable services rendered
by an unaffiliated third party of comparable skill, competence and reputation;
          (xvii) Costs arising from the presence of Hazardous Substances (as
defined in Article 20 hereof) in, under, on or about the Demised Premises,
Building or Real Estate, to the extent such Hazardous Substances were not first
deposited thereon by Tenant or any Tenant Agent after the date of this Lease;
          (xviii) Costs incurred to make or install any capital improvements,
other than the capital expenditures described in Section 5.03(d)(xiii) above
(payable on an amortized basis);
          (xix) Rentals and other related costs incurred in leasing systems and
equipment ordinarily considered to be capital investments or expenditures;
          (xx) Costs not accruing during the Term of this Lease;
          (xxi) Landlord’s home office accounting fees other than those
specifically incurred in connection with the Building;
          (xxii) Costs incurred in performing any work or furnishing services
for any tenant (including Landlord), whether or not at such tenant’s expense,
and costs of performing work or furnishing services for tenants other than
Tenant, to the extent that such work or service is in excess of any work or
service that Landlord is obligated to furnish to Tenant at Landlord’s expense.
          (xxiii) Costs of works of art or decorations to the Building; and
          (xxiv) Costs or expenses allocable to any retail space.
     (f) Landlord and Tenant agree that with respect to all Building Operating
Costs, the actual costs thereof for the Operating Cost Base, and for each
Operating Year thereafter, shall be adjusted to reflect all Building Operating
Costs for a full year and at one hundred (100%) percent occupancy.
     (g) Tenant’s obligations for payment of Building Operating Costs during the
Term shall survive the expiration or early termination of this Lease.
     Section 5.04. Payment of Rent or Additional Rent:
     (a) Rent, including Tax Increase Amounts, Extra Taxes, Operating Cost
Increase Amounts, Tenant’s Electricity Charge, or any other charges payable
hereunder (“Additional Rent”) shall be paid on the first day of each calendar
month in lawful currency of the United States without notice, demand,
counterclaim, offset, deduction, defense, or abatement.
     (b) All Rent or Additional Rent payable under this Lease shall be payable
to Landlord at its address as set forth in Section 21.04 or at such other
address as Landlord shall designate by giving notice to Tenant.

10



--------------------------------------------------------------------------------



 



     (c) If Tenant shall fail to pay Base Rent, Additional Rent, Tax Increase
Amounts, Operating Cost Increase Amounts, Extra Taxes, Tenant’s Electricity
Charge or any other charges payable hereunder, whether or not the same are
called Rent or Additional Rent, Landlord shall have all remedies provided for in
the Lease or at law as in the case of nonpayment of Rent. Tenant’s obligations
(accruing during the term) under Article V and Article XXI hereof shall survive
the expiration of earlier termination of this Lease.
     Section 5.05. Security Deposit:
     (a) The sum which is set forth in Section 1.04 which Tenant has deposited
with Landlord is security for the full and faithful performance by Tenant of all
its obligations under this Lease or in connection with this Lease. If an Event
of Default (as herein defined) has occurred, Landlord may use, apply or retain
the whole or any part of the Security Deposit in such order and in such
combination as Landlord elects, for the payment of (i) Rent or any other sums of
money which Tenant may not have paid or which may become due after the
occurrence of the Event of Default; (ii) any sum expended by Landlord on
Tenant’s behalf in accordance with the provisions of this Lease; or (iii) any
sum which the Landlord may expend or be required to expend by reason of such
Event of Default, including any damages or deficiency in the reletting of the
Demised Premises in connection with Article XVI hereof. In the case of every
such application or retention during the Lease Term, Tenant shall, on demand,
pay to Landlord a sum equal to that so applied or retained, which shall be added
to the Security Deposit so that the same shall be restored to its original
amount. Landlord may use, apply or retain the whole or any part of the Security
Deposit for the repair of damage to the Demised Premises upon Tenant’s surrender
of the Demised Premises on the Expiration Date. The use, application or
retention of the Security Deposit or portion thereof by Landlord shall not
prevent Landlord from exercising any other right or remedy provided for
hereunder or at law and shall not operate as a limitation on any recovery to
which Landlord may otherwise be entitled.
     (b) The Security Deposit shall bear no interest; and if legally
permissible, Landlord shall be entitled to commingle the Security Deposit with
Landlord’s other funds.
     (c) If Tenant shall fully and faithfully comply with all of the provisions
of this Lease, the Security Deposit or any balance thereof shall be returned to
Tenant within thirty (30) days after the Expiration Date or upon any later date
after which Tenant has vacated the Demised Premises. In the absence of evidence
satisfactory to Landlord of any assignment of the right to receive the Security
Deposit or the remaining balance thereof, Landlord may return the Security
Deposit to the original Tenant regardless of one or more assignments of Tenant’s
interest in such Security Deposit. In such event, upon the return of such
Security Deposit or balance thereof to the original Tenant, Landlord shall be
completely relieved of liability hereunder.
     (d) Tenant covenants and agrees that it shall not assign, pledge,
hypothecate, mortgage or otherwise encumber the Security Deposit during the term
of the Lease.
     (e) The Security Deposit may be transferred to any purchaser of Landlord’s
interest in the Building or the Real Estate, and upon such transfer, Landlord
shall be relieved of any obligation with respect thereto.
ARTICLE VI. SIGNS.
     Section 6.01. Building Directory(s) Signage:
     Landlord shall provide a directory of tenants in the entrance lobby area of
the Building and a floor directory of tenants on each of the floors (if
applicable), which shall include Tenant’s name.
     Section 6.02. Tenant Door Signage:
     (a) At Tenant’s request, Landlord shall order and install the Building
standard door signage bearing Tenant’s name (to the extent a standard door
signage system exists in the Building), which shall be the only signage
permitted on the exterior of the Demised Premises; otherwise Tenant may install
its own door signage graphics subject to Landlord’s prior review and approval,
not to be unreasonably withheld, conditioned or delayed.

11



--------------------------------------------------------------------------------



 



     (b) Tenant shall reimburse Landlord for all costs associated with Tenant’s
door signage, or any requested future changes, including any permits or licenses
which may be required.
     (c) Tenant shall not have the right to install or maintain any signs in or
about the Real Estate or visible from the outside window of the Demised
Premises.
     (d) Landlord shall have the right to temporarily remove any sign in order
to paint, or to make repairs, alterations or improvements in or upon the
Building or Demised Premises, at its expense, and shall thereafter reaffix same,
at its expense. At the expiration of the Term, the Tenant shall, at Tenant’s
sole cost and expense, remove all signs and restore the area in which they were
affixed to its prior condition.
ARTICLE VII. REPAIRS, ALTERATIONS, COMPLIANCE, SURRENDER.
     Section 7.01. Repairs and Maintenance by Landlord:
     Landlord shall make or cause to be made necessary repairs and maintenance
to the Common Areas of the Building. Landlord shall make or cause to be made
necessary repairs, replacements and maintenance to the Building or Real Estate
including the roof, foundation, floors, exterior walls, windows, any
load-bearing interior walls of the Demised Premises; and the electrical,
plumbing, HVAC and mechanical systems, except for any damage to the Building or
Real Estate caused by (i) any act, omission or negligence of Tenant, Tenant’s
agents or invitees; (ii) the failure of Tenant to perform or comply with any
terms, conditions or covenants in this Lease; or (iii) any alterations,
installations, additions or improvements made or to be made by Tenant. Damage
set forth in (i), (ii) and (iii) will be repaired by Landlord at Tenant’s
expense.
     Section 7.02. Repairs and Maintenance by Tenant:
     (a) Tenant shall take good care of the Demised Premises. Except for the
repairs and other work to be performed by Landlord as set forth in this Lease,
Tenant, at its expense, shall promptly make all repairs in and about the Demised
Premises as shall be required by reason of (i) the performance or existence of
work performed or to be performed by Tenant, (ii) the installation, use or
operation of Tenant’s property in the Demised Premises, (iii) the moving of
Tenant’s property in or out of the Building or (iv) the misuse or neglect of
Tenant or any of its employees, agents or contractors. Except for repairs
Landlord is specifically obligated to make, Tenant, at its expense, shall be
responsible for all repairs, maintenance and replacements within the Demised
Premises, including the replacement of lights and fluorescent bulbs and ballasts
which shall be performed by Landlord and reimbursed by Tenant. Tenant shall
notify Landlord of all repairs made by Tenant exceeding ten thousand ($10,000)
dollars in cost. Tenant shall not remove blinds from windows. In making repairs,
Tenant shall observe and comply with all requirements, laws or regulations of
any applicable public authority and the terms and conditions of all insurance
policies required by Article XIV relating to or affecting the Real Estate.
     (b) Tenant shall be responsible and liable for all damages to the Demised
Premises and the Building or any part thereof attributable to the fault,
negligence or misuse of Tenant, its agents employees or servants.
     Section 7.03. Approval by Landlord of Improvements:
     After completion of Tenant’s Work, Tenant may not make alterations,
additions or improvements to the Demised Premises (“Alterations”), or any part,
(other than interior improvements or alterations of a decorative nature),
without the prior written consent of Landlord, not to be unreasonably withheld
or delayed, if the reasonable cost of such alterations, additions or
improvements exceeds five thousand ($5,000) dollars or includes any HVAC work,
plumbing work, mechanical work or electrical work or any structural alterations.
Prior to starting any work, Tenant furnish Landlord with (i) copies of any plans
and specifications, (ii) any permits that may be required by law for performing
such work or improvements and (iii) copies of certificates of

12



--------------------------------------------------------------------------------



 



insurance, for the coverage amounts required herein, for each and every
contractor and/or vendor performing work in or about the Demised Premises for
Tenant. In all events, Landlord shall be permitted to approve, at its sole and
absolute discretion, the contractors to be used by Tenant for HVAC work,
plumbing work, mechanical work or electrical work, which approval shall not be
unreasonably withheld or delayed. Any permitted Alterations shall be performed
in a good and workmanlike manner and using Building standard or better quality
materials in accordance with all requirements of any applicable governmental
authority, the terms and conditions of all required insurance policies and any
other provisions relating to Tenant’s work herein contained. In no event shall
Tenant make any Alterations of the outside dimensions of the Building or the
existing bearing walls and columns, exterior walls, roof, structural ceiling or
foundations. As a condition of Landlord’s approval of any Alterations, Landlord
shall have the right to require Tenant to restore the Demised Premises to the
conditions prior to any Alterations. Landlord shall notify Tenant at the time
Landlord grants its consent to the Alterations whether Tenant shall be required
to restore the Demised Premises to the conditions prior to any Alterations.
     Section 7.04. Emergency Repairs:
     If, in an emergency, it shall become necessary to make any repairs or
replacements otherwise required to be made by Tenant, Landlord may enter the
Demised Premises, and proceed to make or cause such repairs or replacements to
be made at its expense. Landlord shall give Tenant advance notice of such
emergency. Within thirty (30) days after Landlord renders a bill for such
repairs or replacements, Tenant shall reimburse Landlord for the cost of making
such repairs.
     Section 7.05. Electrical Lines:
     Tenant may not install any electrical equipment that overloads the lines in
the Demised Premises, the Building or the Real Estate or which will interfere
with the use thereof by other tenants of the Building unless Landlord approves
same in the Plans and Specifications or as provided for in Section 7.03 above.
If Tenant makes such installation, Landlord may require Tenant, at Tenant’s sole
cost and expense, to make whatever alterations and/or repairs are necessary and
which are in compliance with the terms and conditions of all required insurance
policies and all requirements of applicable governmental authorities. Tenant
shall be responsible or liable for all damages anywhere in the Building caused
by any electrical overload attributable to Tenant.
      Section 7.06. Surrender of Premises:
     On the Expiration Date, Tenant shall quit and surrender the Demised
Premises together with all alterations, fixtures, (except trade fixtures),
installations, additions and improvements which may have been made in or
attached thereto, broom clean, and in good condition and repair, ordinary wear
and tear excepted, unless Landlord provides otherwise in writing. Any personal
property of Tenant, or any subtenant or occupant, which shall remain in or on
the Demised Premises after the termination of this Lease may, at the option of
Landlord and without notice, be deemed to have been abandoned by such Tenant,
subtenant or occupant, and may either be retained by Landlord as its property or
be disposed of, without accountability, in such manner as Landlord may see fit.
Tenant shall reimburse Landlord for any cost or expense incurred by Landlord in
carrying out the foregoing. Landlord shall not be responsible for any loss or
damage occurring to any such property owned by Tenant or any subtenant or
occupant. Tenant’s obligations under this Section shall survive the Expiration
Date.
ARTICLE VIII. SERVICE AND UTILITIES
     Section 8.01. Landlord’s Services:
     (a) Landlord shall furnish: (i) heat and air conditioning required for the
comfortable occupancy of the Demised Premises, between 8:00 A.M. and 6:00 P.M.
Monday through Friday, and Saturday 8:00 A.M. to 1:00 P.M, excluding Holidays
(see Exhibit F for “Holiday Schedule”) (ii) electricity for Tenant’s office use,
including lighting and electrical outlets for equipment; (iii) access and
elevator service including one weekend elevator; (iv) restroom supplies; (v)
cleaning services as set forth in the Building Janitorial Specifications
(annexed hereto as Exhibit E) on

13



--------------------------------------------------------------------------------



 



weekdays, excluding Holidays, (vi) removal of ice, snow and debris from the
Common Areas, including, but not limited to, walkways, parking lots, and other
paved surfaces; (vii) landscaping maintenance and services for all plants,
shrubs, flower beds and grounds located in both the interior and exterior of the
Building and the Common Areas; (viii) access to the Building twenty-four
(24) hours per day, seven (7) days per week; (ix) hot and cold water, toilet
facilities and sewerage services; and (x) such other services as Landlord may
set forth from time to time. Landlord shall have the right to reasonably modify
the terms and/or frequency of the services provided (but not to diminish the
current services), provided Landlord gives at least five (5) business days
notice of any changes.
     (b) Subject to the last sentence of this Section 8.01, (a) Tenant shall
have the right to use the Demised Premises at all times. If Tenant shall require
heating, venting or air conditioning (“HVAC”) beyond the Building hours and days
of operation described above (“After Hours Use”), then Tenant shall provide
reasonable notice to Landlord and Landlord shall furnish HVAC upon the express
condition that Tenant shall be responsible for the costs of any and all HVAC and
Building Services required and attributable to such After Hours Use. The cost
for After Hours Use of HVAC is charged at the rate of $75.00 per hour, subject,
however, to adjustment by the difference between the cost of delivery of
electricity as of the date of this Lease and any increases in the costs thereof
that may occur from time to time. Payment for After Hours Use of services shall
be deemed Additional Rent and shall be paid to Landlord monthly, together with
Base Rent. If Tenant desires to use the Demised Premises on a regularly
scheduled basis for more than two (2) hours at a time, outside of the Building
standard operating hours of 8:00 A.M. to 6:00 P.M. Monday through Friday and
8:00 AM to 1:00 PM on Saturdays, and Tenant’s after-hours use creates excess
security concerns for the safety of the Building, then Landlord reserves the
right, in Landlord’s reasonable discretion, to provide manned security during
such hours and charge the cost thereof to Tenant as Additional Rent. Landlord
shall not charge Tenant for the cost of any security services which are
currently being provided or which are not attributable to Tenant’s after-hours
use of the Premises.
     (c) Landlord shall maintain and provide services to the Land and Common
Area, including lobbies, stairs, elevators, corridors, restrooms, and Parking
Areas.
     (d) Landlord shall not be liable for any damages caused by interruption of
services due to repair, inspection or causes beyond its reasonable control.
Tenant shall continue to be responsible for payment of Rent during any period of
such interruption. If the interruption of services does not allow Tenant to
comfortably use or occupy the Demised Premises in the normal course for a period
of seven (7) consecutive business days due to any act or omission of the
Land1ord or any of Landlord’s agents, then the Base Rent hereunder shall be
equitably abated from the eighth (8th) consecutive business day until such time
as the services are restored. Such interruption of services shall be defined as
(i) no electrical service to the Demised Premises, (ii) inability to provide
access to the Demised Premises via at least one (1) elevator, (iii) inability to
access lavatories on the floor of the Demised Premises or on an adjacent floor,
or (iv) insufficient HVAC such that the Demised Premises cannot be occupied
except under conditions of “extreme discomfort” for the occupants.
     Section 8.02. Electricity:
     (a) Landlord shall furnish the electricity Tenant shall require in the
Demised Premises for heating and air conditioning on a rent inclusion basis.
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Electricity Charge
which amount is defined in Section 1.07 hereof for Tenant’s electricity
consumption within the Demised Premises for interior lighting and the use of
Tenant’s business equipment. This sum shall be payable to Landlord in advance on
a monthly basis together with Base Rent and shall represent the cost of all
electricity furnished to Tenant at the Demised Premises other than for heating
and air-conditioning based on 5.5 watts per useable square foot.
     (b) If the Plans and Specifications anticipate extra electric usage based
on either substantially greater needs than 5.5 watts per useable square foot or
regular usage beyond the Building business hours, the amount charged to Tenant
as set forth in Section 1.07 and paragraph (b) above shall be adjusted to
reflect such additional usage.
     (c) Tenant’s Electricity Charge as set forth in Section 1.07 hereof may be
adjusted when the rate charged the Landlord by the local electric company is
modified between the execution of this Lease and the Commencement Date and
further adjusted from time to time to reflect changes in the rate charged the
Landlord subsequent to the Commencement Date. Any resulting charges for
electricity shall be no greater than the cost of the same service of the Tenant
were individually connected to the local electric utility company.

14



--------------------------------------------------------------------------------



 



     (d) Subsequent to Tenant’s having taken occupancy and commenced use of the
Demised Premises, Landlord may cause a survey to be made by an independent
electrical engineer or other qualified person of the estimated use of
electricity in the Demised Premises (other than for the heating and air
conditioning provided by Landlord as required herein, but including any
supplemental HVAC systems installed for Tenant’s sole use within the Demised
Premises provided the consumption for said supplemental HVAC is not being
measured and billed to Tenant pursuant to a direct meter or sub-meter). The
Tenant Electricity Charge set forth in Section 1.07 hereof shall be adjusted not
more frequently than annually to reflect the outcome of this survey. The cost of
preparing the survey shall be included in Building Operating Costs.
     (e) If Landlord or Tenant requests, Landlord shall install an electric
meter or sub-meter to measure the electricity actually consumed in all or a
portion of the Demised Premises at any time, inclusive of any supplemental HVAC
equipment installed for Tenant’s sole use (such as an air conditioning unit for
Tenant’s computer equipment room). Landlord shall arrange for such installation,
which shall be at the requesting party’s expense. Tenant shall pay for its
electrical usage based on metering or sub-metering to Landlord, as Additional
Rent, on a monthly basis together with Rent, at the tariff applicable to
Landlord, either (i) in lieu of the Tenant’s Electricity Charges if said
metering or sub-metering measures Tenant’s electric consumption for all interior
lighting and receptacle use of Tenant’s business equipment throughout the entire
Demised Premises (excluding the Building heating and air conditioning), or
(ii) in addition to Tenant’s Electricity Charges if said metering is to measure
Tenant’s use of any supplemental HVAC equipment and/or additional electrical
circuits.
ARTICLE IX. USE AND OPERATION.
      Section 9.01. Use:
     Tenant shall use the Demised Premises for general offices and for no other
purpose. Tenant shall comply with all applicable zoning regulations or
requirements of any governmental entity having jurisdiction over the Real
Estate, as well as all the requirements set forth in Article XX.
     Section 9.02. Rules and Regulations:
     The rules and regulations in effect as of this date are set forth in
Exhibit D annexed hereto. Tenant shall observe all Rules and Regulations
established by Landlord from time to time for the Building and the Real Estate,
provided Tenant shall be given at least five (5) days’ notice of any changes
therein.
     Section 9.03. Restriction on Tenant’s Activities:
     (a) Garbage: (i) Tenant shall handle and dispose of all rubbish and garbage
in accordance with the Rules and Regulations established by Landlord.
                           (ii) Landlord shall provide rubbish and garbage
removal in accordance with the cleaning specifications incorporated as part of
Exhibit E.
                           (iii) Tenant shall arrange for any rubbish and
garbage removal in excess of the quantity to be disposed of by Landlord pursuant
to the cleaning specifications set forth in Exhibit E at Tenant’s sole expense.
     (b) Plumbing Facility Use: Tenant shall not use the plumbing facilities of
the Demised Premises or the Building for any purposes other than those for which
they are intended. Tenant may not dispose of any substances therein which may
clog, erode or damage the pipelines and conduits of the Demised Premises, the
Building or the Real Estate.

15



--------------------------------------------------------------------------------



 



     (c) Floor Load: Tenant shall not install, operate or maintain in the
Demised Premises any heavy item of equipment which exceeds the floor load per
square foot which such floor was designed to carry.
     (d) Exterior Walls or Roof: Tenant shall not use all or any portion of the
roof or exterior walls of the Demised Premises or the Building for any purpose.
     Section 9.04. Compliance With Law:
     (a) Tenant shall comply with all statutes, ordinances, orders, rules,
regulations and other governmental requirements relating to the use, condition
or occupancy of the Demised Premises, and all rules, orders, regulations,
recommendations and requirements of the board of fire underwriters or insurance
service office, or any other similar body, having jurisdiction over the building
in which the Demised Premises are located (collectively “Law”), including,
without limitation, the making of any required capital improvement or repair at
the Demised Premises. Tenant shall not use or occupy, or permit any portion of
the Demised Premises to be used or occupied, (1) in violation of any law,
ordinance, order, rule, regulation, certificate of occupancy or other
governmental requirement, or (2) for any disreputable business or purpose, or
(3) in any manner for any business or purpose that creates risks of fire or
other hazards, or that would in any way violate, suspend, void or increase the
rate of fire or liability or any other insurance of any kind at any time carried
by Landlord upon all or any part of the building in which the Demised Premises
are located or its contents.
     (b) Landlord shall comply with all present and future Laws (excluding those
relating to Tenant’s specific manner of use of the Premises) or appurtenances or
any part thereof.
ARTICLE X. TRANSFER OF INTEREST, PRIORITY OF LIEN.
     Section 10.01. Assignment, Subletting, etc.:
     (a) Tenant may, with prior written notice to Landlord, sublet the Demised
Premises or assign this Lease only to an affiliated company of Tenant (such as a
parent, division or wholly owned subsidiary of Tenant, or an entity controlled,
controlling or under common control with Tenant) without Landlord’s consent
provided, however, Tenant shall continue to be liable and responsible for the
full performance of all obligations under this Lease.
     (b) Tenant shall not sublet the Demised Premises or any part thereof, nor
assign, mortgage or hypothecate, or otherwise encumber this Lease or any
interest therein, nor grant concessions or licenses for the occupancy of the
Demised Premises or any part thereof to an unaffiliated company without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that upon Tenant’s seeking
such consent to assign the Lease or sublet fifty (50%) percent or more of the
Demised Premises, Landlord shall have the right to a return of the Demised
Premises (or, if the request is for a partial sublet of the Demised Premises,
that portion of the Demised Premises that Tenant is seeking to sublet) and
possession thereof. Upon the return of the Demised Premises, all terms and
conditions of this Lease shall be null and void, except for those provisions of
the Lease which shall survive the Expiration Date, as herein provided. Landlord
shall approve or disapprove a proposed assignment or subletting as described in
any Tenant’s notice within twenty (20) business days after Tenant gives to
Landlord such notice accompanied by the information required pursuant to the
provisions of Section 10.01(d) or (e) below.
     (c) Landlord may, in its sole reasonable determination, withhold approval
to a transfer, assignment or subletting under paragraph (b) above, under the
following conditions:
          (i) The financial condition of the subtenant or assignee is
unsatisfactory;
          (ii) The proposed use of the Demised Premises by the subtenant or
assignee would be prejudicial to the safety, character, reputation and interests
of the Building and its tenants or inconsistent with Section 9.01 hereof;
          (iii) The subtenant’s or assignee’s occupancy of the Demised Premises
will cause excessive demands on the Real Estate;

16



--------------------------------------------------------------------------------



 



          (iv) The subtenant is already a tenant in the Building, and Landlord
has available space for lease within the Building to accommodate the existing
tenant;
          (v) The rent that Tenant proposes to market and advertise the space
for sublease is more than 10% less than Tenant’s Base Rent; provided, however,
during the course of negotiations Tenant may ultimately sublease the space for
more than 10% less than Tenant’s Base Rent.
               For the purposes of this Lease, a merger, reorganization or
dissolution involving Tenant or any guarantors, or any transfer of this Lease by
operation of law, shall be deemed to be an assignment of this Lease which
triggers the provisions of this Section 10.01. Furthermore, the sale, issuance
or transfer of any voting capital stock of Tenant or voting capital stock of any
corporate entity which directly or indirectly controls Tenant or the sale,
issuance or transfer of any interest in any non-corporate entity which directly
or indirectly controls Tenant, which sale, issuance or transfer results in a
change in the direct or indirect voting control of Tenant, shall be deemed to be
an assignment of this Lease which triggers the provisions of this Section 10.01,
except that the foregoing shall not be applicable to stock which is traded on
the New York Stock Exchange, the American Stock Exchange, or any other
nationally recognized stock exchange. If Tenant is a partnership, trust or
unincorporated association, then the sale, issuance or transfer of a controlling
interest therein or of an interest therein which would result in a change in the
voting control of Tenant, or the sale, issuance or transfer of a majority
interest in or a change in the voting control of any partnership, trust or
unincorporated association or corporation which directly or indirectly controls
Tenant, or the sale, issuance or transfer of any portion of any general
partnership or managing interest in Tenant or in any such entity, shall be
deemed to be an assignment of this Lease which triggers the provisions of this
Section 10.01.
     (d) Any request by Tenant for Landlord’s consent to an assignment of this
Lease shall state the proposed assignee’s address and be accompanied by a
duplicate original of the instrument of assignment (wherein the assignee
assumes, jointly and severally with Tenant, the performance of Tenant’s
obligations hereunder).
     (e) Any request by Tenant for Landlord’s consent to a sublease shall state
the proposed subtenant’s address and be accompanied by a duplicate original of
the instrument of sublease, which sublease must provide that (i) such sublease
is subject to this Lease and that such subtenant shall be bound by all of the
terms and conditions of this Lease to the extent of the Demised Premises being
sublet, (ii) if this Lease is terminated because of Tenant’s default, prior to
the expiration date of such sublease, such subtenant shall, at Landlord’s
option, fully and completely attorn to Landlord for the balance of the term of
the sublease, and (iii) such subtenant waives provisions of any present or
future law which may give such subtenant any right of election to terminate such
sublease or to surrender possession of such subleased space in the event any
proceeding is brought by Landlord to terminate this Lease.
     (f) In the event of any assignment or sublease to which Landlord has
consented or is expressly permitted under this Section 10.01, Tenant will not
thereby be released from the payment and performance of any of its obligations
in this Lease; rather, Tenant and its assignee or subtenant, as the case may be,
will be jointly and severally primarily liable for such payment and performance.
Accordingly, Landlord may collect Annual Base Rent and Additional Rent from the
assignee or subtenant, as the case may be, and in either such event, Landlord
may apply any amounts so collected to the Annual Base Rent and Additional Rent
hereunder without thereby waiving any provisions hereof or releasing Tenant from
liability for the performance of its obligations hereunder.
     (g) Landlord’s consent to any assignment or sublease hereunder shall not be
deemed a consent to any further proposed assignment or sublease, which shall be
governed by this Section 10.01.
     (h) In the event of a permitted assignment hereunder (other than to an
affiliated company of Tenant pursuant to Section 10.01 (a) above or successor
company), all rights hereunder respecting further assignments or subletting
shall automatically lapse; moreover, any options contained in this Lease
respecting an additional term(s) if any, or otherwise, shall likewise lapse and
be of no further force and effect.

17



--------------------------------------------------------------------------------



 



     (i) In the event of any assignment or sublease request hereunder, Tenant
shall pay to landlord as Additional Rent, upon demand, any and all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Landlord in connection with such assignment or sublease request.
     (j) Tenant hereby indemnifies, defends and holds Landlord and Landlord’s
agents harmless from and against any and all losses, liability, damages, costs
and expenses (including reasonable attorneys’ fees) resulting from any claims
that may be made against Landlord and/or Landlord’s agents by (i) any assignee
or subtenant or proposed assignee or subtenant, or (ii) any brokers or other
persons claiming a commission or similar compensation in connection with the
assignee or subtenant or the proposed assignment or sublease or termination of
this Lease.
     (k) Tenant shall pay to Landlord, immediately upon receipt thereof, fifty
(50%) percent of the excess profits, if any, of all compensation received by
Tenant for a sublet or assignment over the total Rent allocable to the portion
of the Demised Premises covered thereby, net of any reasonable related
transaction expenses.
     Section 10.02. Subordination:
     (a) This Lease shall be subordinate to any present or future ground lease
and mortgage. This clause shall be self-operative and no further instrument
shall be required. Notwithstanding the self-operative nature of this clause,
upon Landlord’s request, at any time and from time to time, Tenant shall
(i) confirm in writing and in recordable form that this Lease is subordinate to
any ground lease or mortgage and/or (ii) execute an instrument making this lease
subordinate to any ground lease or mortgage, in such form as may be required by
an applicable ground lessor mortgagee.
     (b) At Tenant’s request and expense, Landlord shall request in writing from
any mortgagee a non-disturbance agreement in favor of the Tenant for so long as
the Tenant is not in default under this Lease, and provided the Tenant agrees to
attorn to the said mortgagee in the event it comes into possession of the
premises. However, the failure to obtain same shall not in any way impair
Section 10.02(a).
     (c) Landlord shall have the right to assign Tenant’s Rent payments to any
mortgagee in which case Tenant, upon Landlord’s written notice, shall make
payments directly to such assignee.
     Section 10.03. Attornment:
     If the Demised Premises, the Building or the Real Estate are encumbered by
a mortgage and such mortgage is foreclosed, or if same are sold pursuant to such
foreclosure or by reason of a default under said mortgage, (a) Tenant shall not
disaffirm this Lease or any of its obligations hereunder, and (b) at the request
of the applicable Mortgagee or purchaser at such foreclosure or sale, Tenant
shall attorn to such Mortgagee or purchaser and execute a new lease for the
Demised Premises setting forth all of the provisions of this Lease except that
the term of such new lease shall be for the balance of the Term.
     Section 10.04. Transfer of Landlord’s Interest:
     The term “Landlord” as used in this Lease means only the owner or the
Mortgagee in possession of the Demised Premises, the Building or the Real Estate
for the time being. In the event of any sale of the Demised Premises, the
Building or the Real Estate, or in the event the Building or Real Estate is
leased to any person (subject to this Lease), Landlord shall be and hereby is
entirely freed and relieved of all of its covenants, obligations and liability
hereunder, provided prior written notice is given to Tenant and the security
deposit has been transferred to new Landlord. This subsection shall be
applicable to each owner from time to time, and shall not be limited to the
first owner of the Demised Premises, the Building or the Real Estate.

18



--------------------------------------------------------------------------------



 



     Section 10.05. Mortgagee’s Rights:
     (a) If Landlord shall notify Tenant that the Demised Premises, the Building
or the Real Estate are encumbered by a mortgage and in such notice set forth the
name and address of the Mortgagee thereof, then, notwithstanding anything to the
contrary, no notice intended for Landlord shall be deemed properly given unless
a copy thereof is simultaneously sent to such Mortgagee by certified or
registered mail, return receipt requested. Until further notice to Tenant, the
Mortgagee named in Section 10.05(d) is a Mortgagee to which copies of notices
shall be delivered. If any Mortgagee shall perform any obligation that Landlord
is required to perform hereunder, such performance by Mortgagee, insofar as
Tenant is concerned, shall be deemed performance on behalf of Landlord and shall
be accepted by Tenant as if performed by Landlord.
     (b) Upon receipt from Mortgagee regarding notice that an event of default
exists, Tenant is hereby authorized and instructed to pay directly to Mortgagee
all rent thereafter accruing, and the receipt of rent by Mortgagee shall release
Tenant’s obligation by the amount paid.
     (c) Tenant will give to Mortgagee written notice of each and every default
by Landlord under this Lease. Tenant cannot exercise any remedies under the
Lease unless Mortgagee fails to cure such default within a reasonable period of
time after receipt of such notice, provided Mortgagee has an obligation or duty
to cure such default.
     (d) Tenant acknowledges receipt of notice that the Building is encumbered
by a mortgage held by Mortgagee to which copies shall be delivered pursuant to
Paragraph 21.04.
ARTICLE XI. COMMON AREA.
     Section 11.01. Use of Common Area:
     During the Term, the following privileges to use certain portions of the
Real Estate in common with Landlord and any designee of Landlord, subject to the
terms of this Lease and Landlord’s Rules and Regulations, are hereby granted to
Tenant and Tenant’s Agents:
          (i) the non-exclusive license to use the Common Area as defined under
Section 2.04; and
          (ii) the non-exclusive privilege to use the entrance and exit ways
designated by Landlord from time to time for access to the Demised Premises from
a public street or highway adjacent to the Real Estate through the appropriate
entrances and exits so designated.
     Section 11.02. Landlord’s Rights:
     Notwithstanding anything to the contrary, Landlord shall have the following
rights:
          (i) to close all or any portion of the Common Area including the
Parking Area to such extent as may, in the opinion of Landlord’s counsel, be
necessary to prevent a dedication thereof or the accrual of any rights of any
person or the public therein;
          (ii) to prohibit parking or passage of motor vehicles in areas
previously designated for such and to change the location of exclusively marked
parking spaces provided that Landlord shall use commercially reasonable efforts
to provide alternate parking space;
          (iii) to temporarily close any of the Common Area for repair,
maintenance, alteration or improvements;
          (iv) to build additions to the Building or erect additional buildings
or improvements, permanent or temporary, on the Common Area provided such
construction is done in a manner as not to materially interfere with ingress and
egress to the Building and not to materially interfere with Tenant’s business
operations; and
          (v) to create paths, walks or other means of cross access through the
Real Estate to other properties of the Landlord.

19



--------------------------------------------------------------------------------



 



     Section 11.03. License Numbers:
     In order to restrict the use by Tenant’s employees of areas designated or
which may be designated by Landlord as handicapped, reserved or restricted
Parking Areas, Tenant agrees that it will, at any time requested by Landlord,
furnish Landlord with the license numbers of any vehicle of Tenant and Tenant’s
Agents.
     Section 11.04. Parking Areas:
     (a) Tenant and Tenant’s Agents shall be entitled to use the unreserved
Parking Area adjoining the Building, in common with other tenants, subject to
reasonable rules and regulations which may be in effect or which Landlord may
impose from time to time. Tenant agrees that it shall not burden the parking
available for the Building; accordingly, Tenant agrees that it shall not use
more than the allocated number of parking spaces defined in Section 2.08 hereof.
     (b) Throughout the Term, Landlord shall keep the Parking Area properly
striped and paved and in good order and repair, and properly drained. After the
end of a snowfall, Landlord will commence to remove accumulated snow and ice
from the Parking Area and diligently prosecute the same to completion so that,
to the extent practicable, the Parking Area shall be reasonably free of snow and
ice. Landlord may deposit accumulated snow on such portions of the Common Area
as may be necessary under the circumstances. If any ice cannot be removed with
reasonable effort on the part of Landlord, it will be sufficient for Landlord to
spread sand and other abrasive substances over the ice.
ARTICLE XII. DESTRUCTION OR DAMAGE.
     Section 12.01. Rent Abatement:
     If the Demised Premises shall be partially or totally damaged or destroyed
by fire or other casualty not attributable to the fault, negligence or misuse of
Tenant or Tenant’s Agents, the Rent payable hereunder shall be abated to the
extent that the Demised Premises shall have been rendered untenantable and for
the period from the date of such damage or destruction to the date it is
rendered tenantable. Should Tenant reoccupy a portion of the Demised Premises
during the period any restoration work is taking place and prior to the date
same is made completely tenantable, Rent allocable to such portion shall be
payable by Tenant from the date of such occupancy.
     Section 12.02. Termination by Landlord:
     If the Building or the Demised Premises shall be damaged or destroyed by
fire or other casualty (whether or not the Demised Premises are damaged or
destroyed) so as to require an expenditure in Landlord’s reasonable opinion of
more than 25% of the full insurable value of the Building or if the Demised
Premises are completely destroyed or so badly damaged that, in Landlord’s
reasonable opinion, repairs to the Demised Premises cannot be commenced within
sixty (60) days or completed within one hundred twenty (120) days from the date
of the damage or destruction, then in either such case, Landlord may terminate
this Lease by giving Tenant written notice within thirty (30) days after the
date of the casualty, specifying the date of termination of this Lease. In such
event, Tenant shall forthwith quit, surrender and vacate the premises without
prejudice, however, to Landlord’s rights and remedies against Tenant as of the
date of termination or as to those rights which survive such termination. In the
event of termination, the Rent payable hereunder shall be abated from the date
of damage or destruction. In the event the Demised Premises are damaged by fire
or other casualty, Landlord shall provide Tenant with a good faith estimate of
the time needed to repair the damage within sixty (60) days of the date of the
casualty. If the Demised Premises can not be reasonably repaired, with occupancy
of the Demised Premises to Tenant within one hundred eighty (180) days from the
date of the casualty, then Tenant shall have the right to terminate this Lease
by giving Landlord written notice within thirty (30) days after receipt of the
good faith estimate of the time needed to repair the damage from Landlord.

20



--------------------------------------------------------------------------------



 



     Section 12.03. Landlord’s Obligation to Rebuild:
     If all or any portion of the Demised Premises is damaged by fire or other
casualty and if Landlord has not elected to terminate this Lease, Landlord
shall, within a reasonable time after such occurrence, shall repair or rebuild
the Demised Premises or such portion to its condition immediately prior to the
Commencement Date. Tenant may terminate this Lease by giving written notice to
Landlord, if Landlord has not commenced the required repairs within sixty
(60) days or has not restored and/or rebuilt the Demised Premises as herein
provided within one hundred twenty (120) days from the date of such damage or
destruction and such delay is due to Landlord’s fault. Landlord shall not be
obligated to expend in such repair or rebuilding any sums greater than the
proceeds of any insurance policy carried by Landlord or for Landlord’s benefit.
     Section 12.04. Landlord’s Liability:
     Landlord shall not be obligated to pay any damages, compensation or claim
for inconvenience, loss of business or annoyance arising from any casualty, or
repair or restoration of any portion of the Demised Premises or of the Building
pursuant to this Article.
ARTICLE XIII. CONDEMNATION
     Section 13.01. Definitions:
          As used herein, the following words have the following meanings:
          (i) Taking: The deprivation of or damage to the Demised Premises, the
Building or the Real Estate or any portion thereof, as the result of the
exercise by a governmental authority of any power of eminent domain,
condemnation, or purchase under threat thereof.
          (ii) Taking Date: With respect to any Taking, the date on which the
condemning authority shall have the right to possession of the Demised Premises,
the Building or the Real Estate or any portion thereof.
          (iii) Award: The proceeds of any Taking, less all expenses in
connection therewith, including reasonable attorney’s fees.
     Section 13.02. Taking of Demised Premises:
     (a) In the event of a Taking of the whole or a substantial part of the
Building, other than a Taking for a temporary use, then as of the Taking Date,
this Lease shall immediately cease and terminate, and the Rent Payable hereunder
shall be adjusted as of the Taking Date and Tenant shall have no claim for the
value of the unexpired term hereof or to any part of the Award or any claim
against Landlord relating to the Taking.
     (b) In the event of a Taking of all or any part of the Demised Premises,
Landlord shall have the right to terminate this Lease and shall be entitled to
the Award and Tenant shall have no claim for the value of the unexpired term of
this Lease and or to any part of the Award or have any claim against Landlord
relating to the Taking, except as provide for in Section 13.04 hereof.
     (c) In the event of a Taking of all of the Demised Premises or such a
portion thereof as shall substantially impede or impair Tenant’s use and
occupancy of the Demised Premises, then Tenant shall have the right to terminate
this Lease as of the Taking Date and Landlord shall be entitled to the Award and
Tenant shall have no claim for the value of the unexpired term of this Lease and
or to any part of the Award or have any claim against Landlord relating to the
Taking, except as provide for in Section 13.04 hereof.
     (d) In the event of a Taking of less than all of the Demised Premises and
neither party shall elect to terminate this Lease the Rent payable hereunder
shall be reduced in proportion to the ratio that the rentable square footage of
the Demised Premises so taken bears to the total rentable rentals square footage
of the Demised Premises prior to the Taking.

21



--------------------------------------------------------------------------------



 



     Section 13.03. Taking for Temporary Use:
     If there is a Taking of the Demised Premises for temporary use, this Lease
shall continue in full force and effect, and Tenant shall continue to comply
with all the provisions thereof, except as such compliance shall be rendered
impossible or impracticable by reason of such Taking. Rent shall be abated
during the course of such Taking to the extent and for the period of time that
the Demised Premises shall have been rendered untenantable.
     Section 13.04. Disposition of Awards:
     All Awards shall belong to Landlord without any participation by Tenant.
Tenant hereby assigns to Landlord any share of any Award, which may be granted
to Tenant, except Tenant shall be entitled to make a separate claim with regard
to the unamortized cost of any leasehold improvements paid for by Tenant and
Tenant’s moving and relocation expenses, provided same does not diminish
Landlord’s Award
ARTICLE XIV. TENANT’S INSURANCE.
     Section 14.01. General Insurance:
     (a) At all times during the Term of this Lease, Tenant will carry and
maintain, at Tenant’s expense, the insurance required hereunder, in the amounts
specified below or such other amounts and in form and substance as Landlord may
from time to time reasonably request and issued by an insurance company
reasonably satisfactory to Landlord. Upon the execution of this Lease, Tenant
shall deliver to Landlord duplicate originals or certificates of all insurance
policies required to be carried hereunder with evidence of payment of applicable
premium. All insurance policies shall be carried in favor of Landlord, Tenant,
and all Mortgagees, as their respective interests may appear.
     (b) Each insurance policy so issued shall expressly provide: (i) that it
may not be canceled for nonpayment, or for other reason without thirty
(30) days’ advance notice to Landlord; (ii) that the insurance company shall not
fail to renew the policy without thirty (30) days’ advance notice to Landlord;
(iii) that no material change may be made in the policy; and (iv) that it is not
subject to invalidation as to Landlord’s interest by reason of any act or
omission of the Tenant.
     (c) The term “insurance policy” shall include any extensions or renewals of
such insurance policy.
     (d) Tenant may carry insurance required hereunder under a blanket policy
provided such blanket policy allocates to the Demised Premises coverage in
amounts satisfactory to Landlord, and further provided all other requirements of
insurance are met by such blanket policy.
     (e) Landlord shall maintain insurance coverage for the Building and Real
Estate as it deems necessary full insurable value thereof under “All-Risk”
policies, and Tenant shall not do or permit to be done any act or thing upon the
Premises which would (i) jeopardize or be in conflict with fire insurance
policies covering the Building and fixtures and property in the Real Estate,
(ii) increase the rate of fire or other casualty insurance applicable to the
Real Estate to a rate higher than it otherwise would be for general office use
of the Building, or (iii) subject Landlord to any liability or responsibility
for injury to any person or persons or to property by reason of any business or
operation Tenant carries on upon the Premises.
     Section 14.02. Liability Insurance:
     Tenant shall provide on or before it enters the Demised Premises for any
reason and shall keep in force during the Term for the benefit of Landlord and
Tenant, liability insurance naming Landlord and any designee of Landlord as
additional insureds. The Policy shall protect Landlord, Tenant and any designee
of Landlord against any liability occasioned by any occurrence on or about the
Demised Premises or any appurtenance thereto or arising from any of the items
indicated in

22



--------------------------------------------------------------------------------



 



Section 15.01 against which Tenant is required to indemnify Landlord. Such
policy is to be written in a combined single limit of at least $2,000,000 for
injury or death to one or more than one person arising from any one occurrence
and in the amount of $1,000,000 with respect to property damages. In addition,
Tenant shall maintain and provide a $2,000,000 umbrella policy on terms
reasonably specified by Landlord.
     Section 14.03. Fire Insurance:
     Tenant shall insure and keep its equipment, personal property and all
leasehold improvements benefiting the Demised Premises or elsewhere on the Real
Estate insured against damage by fire, water damage and other casualties and
risks covered by “All Risk” and extended coverage insurance. Landlord will not
carry insurance of any kind on Tenant’s property, and, except as provided by law
or by reason of its fault or its breach of any of its obligations hereunder,
shall not be obligated to repair any damage thereto or replace the same.
     Section 14.04. Worker’s Compensation Insurance:
     Tenant shall maintain Worker’s Compensation insurance insuring against and
satisfying Tenant’s obligations and liabilities under the applicable Worker’s
Compensation laws.
     Section 14.05. Other Insurance:
     Tenant shall carry insurance against such other hazards and in such amounts
as may be customarily carried by Tenants, owners and operators of similar
properties, as Landlord may reasonably require for its protection from time to
time.
     Section 14.06. Waiver of Subrogation:
     Landlord and Tenant each hereby releases the other, its officers,
directors, employees and agents, from liability or responsibility (to the other
or anyone claiming through or under them by way of subrogation or otherwise) for
any loss or damage to property covered by insurance either carried by such party
or required under this Lease to be carried by such party, even if such loss or
damage shall have been caused by the fault or negligence of the other party, or
anyone for whom such party may be responsible. However, this release shall apply
only if the releasor’s insurance policies contain a clause or endorsement
providing that any such release shall not adversely affect or impair such
policies or prejudice the right of the releasor to recover thereunder. Landlord
and Tenant each agrees that any fire and extended coverage insurance policies
carried by each of them respectively and covering the Demised Premises or their
contents will include such a clause or endorsement as long as the same shall be
obtainable without extra cost, or, if an extra cost shall be charged therefor,
the other party shall pay for such extra cost upon notice of the extra cost.
     Section 14.07. Insurance Rate:
     If, as a result of (i) any act or omission by Tenant or breach of any terms
of this Lease; (ii) the use to which Tenant has put Demised Premises; or
(iii) Tenant’s failure to comply with Landlord’s insurance requirements,
Landlord’s insurance rates applicable to the Real Estate are raised, Tenant
shall reimburse Landlord, on demand, for the increased cost of Landlord’s
insurance premiums. For the purposes of this Section, any finding or schedule of
the fire insurance rating organization having jurisdiction over the Real Estate
shall be deemed to be conclusive.

23



--------------------------------------------------------------------------------



 



ARTICLE XV. INDEMNIFICATION AND LIABILITY.
     Section 15.01. Indemnification:
     (a) Tenant hereby indemnifies and agrees to defend and hold Landlord, its
employees or agents, and any Mortgagee harmless from and against any and all
claims, suits, proceedings, actions, causes of action, responsibility,
liabilities, payments, demands and expenses (including attorney’s fees) in
connection with or arising from:
          (i) Tenant’s possession, use, occupation, management, repair,
maintenance or control of the Demised Premises, the Building or the Real Estate,
or any portion thereof;
          (ii) any act, omission or negligence of Tenant, Tenant’s agents,
invitees or visitors;
          (iii) any default, breach, violation or nonperformance of this Lease
or any provision herein by Tenant;
          (iv) injury or damages to person(s) or property or loss of life
sustained in or about the Demised Premises.
     (b) Tenant shall defend any actions, suits and proceedings which may be
brought against Landlord or any Mortgagee with respect to the foregoing or in
which they may be impleaded. Tenant shall pay, satisfy and discharge any
judgments, orders and decrees which may be recovered against Landlord or any
Mortgagee in connection with the foregoing. Landlord shall promptly notify
Tenant of any claims for which Landlord seeks indemnification pursuant to this
Section 15.01 provided, however, the failure to so notify Tenant shall not in
any way modify or impair Tenant’s obligations pursuant to this Section 15.01 or
otherwise.
     (c) Landlord shall defend, indemnify, and hold Tenant and Tenant’s Agents
harmless against and from any and all injuries, costs, expenses, liabilities,
losses, damages, injunctions, suits, actions, fines, penalties, and demands of
any kind or nature (including reasonable attorneys’ fees) by or on behalf of any
person, entity, or governmental authority occasioned by or arising out of
injuries occurring in the Common Areas or any other portion of the Building
outside the Demised Premises arising from any intentional act, or gross
negligence of Landlord or Landlord’s agents, employees, or independent
contractors (except to the extent caused by or resulting from the acts,
omissions, negligence or willful misconduct of Tenant or its Agents or other
tenants or their Agents). This indemnity shall survive termination of this Lease
only as to claims arising out of the events that occur prior to termination of
the Lease. Tenant shall promptly notify Landlord of any claims for which Tenant
seeks indemnification pursuant to this Section 15.01. Landlord shall have the
right to settle, dispose, arbitrate, or otherwise control any such litigation.
     Section 15.02. Waiver and Release:
     (a) Tenant hereby waives and releases all claims against Landlord with
respect to all matters for which Landlord has disclaimed liability pursuant to
the provisions of this Lease.
     (b) Tenant will not be entitled to make, nor will Tenant make, any claim,
and Tenant waives any claim, for money damages (nor will Tenant claim any money
damages by way of setoff, counterclaim or defense) based upon any claim or
assertion by Tenant that Landlord has unreasonably withheld or unreasonably
delayed its consent or approval with respect to any provision of this Lease
providing for such consent or approval. Tenant’s sole remedy will be an action
or proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment.
     Section 15.03. Liability of Landlord:
     (a) Neither Landlord nor any agent or employee of Landlord shall be liable
to Tenant for (i) any injury or damage to Tenant or to any other person or
(ii) any damage to, or loss (by theft or otherwise) of, any property of Tenant
or any other person, irrespective of the cause of such injury, damage, or loss,
unless caused by or due to the willful misconduct or gross negligence of
Landlord, its agents or employees without contributory negligence on the part of
Tenant.

24



--------------------------------------------------------------------------------



 



     (b) Landlord, (and, in case Landlord shall be a joint venture, partnership,
tenancy-in-common, association or other form of joint ownership) and the members
of any joint venture, partnership, tenancy-in-common, association or other form
of joint ownership shall have absolutely no personal liability with respect to
any provision of this Lease, or any obligation or liability arising therefrom or
in connection therewith. Tenant shall look solely to the equity of the owner in
the Real Estate for the satisfaction of any remedies of Tenant in the event of a
breach by the Landlord of any of its obligations. Such exculpation of liability
shall be absolute and without any exception whatsoever.
     (c) All property (whether real, personal or mixed) at any time located in
or upon the Demised Premises shall be at the risk of the Tenant only, and
Landlord shall not become liable for any damage to said property or to Tenant,
or to any other person or property, caused by water leakage, steam, sewerage,
gas or odors or for any damage whatsoever done or occasioned by or from any
boiler, plumbing, gas, water, steam or other pipes, or any fixtures or equipment
or appurtenances whatsoever, or for any damage arising from any act or neglect
or arising by reason of the use of, or any defect in, the Demised Premises or
any of the fixtures, equipment or appurtenances therein contained, or by the act
or neglect of any other person or caused in any other manner whatsoever or
occasioned by theft, Act of God, riot, strike or other labor difficulty.
     (d) Except as otherwise expressly provided herein, this Lease and the
obligations of Tenant hereunder shall be in no way affected, impaired or excused
because Landlord is unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease.
ARTICLE XVI. DEFAULT, REMEDIES.
     Section 16.01. Default:
     Each of the following shall constitute an Event of Default:
          (i) the failure of Tenant to pay any Rent, Additional Rent or any
other charge required to be paid by Tenant hereunder, when the same shall be due
and payable payable beyond a grace period of five (5) days. Notwithstanding the
above, Tenant shall be permitted one late payment in any twelve (12) month
period, whereby Landlord will provide Tenant notice of said failure to pay and
Tenant shall have three (3) days from such notice to submit payment;
          (ii) the failure by Tenant to perform or observe any requirement of
this Lease not specifically referred to in this Section, and such failure
continuing for thirty (30) days after notice from Landlord to Tenant specifying
the items in default, provided however, that if such failure cannot be cured
within said thirty (30) day period, such longer period (but in no event longer
than two (2) months) as may reasonably be necessary to cure such failure
provided Tenant is diligently proceeding in good faith to cure the default;
          (iii) the commencement by Tenant of a case in bankruptcy, or under the
insolvency laws of any State naming Tenant as the debtor;
          (iv) the commencement by anyone other than the Tenant of a case in
bankruptcy or under the insolvency laws of any State naming Tenant as the
debtor, which case shall not have been discharged within sixty (60) days of the
commencement thereof;
          (v) the making by Tenant of an assignment for the benefit of creditors
or any other arrangement involving all or substantially all of its assets under
any state statute;
          (vi) the appointment of a receiver or trustee for the Tenant or for
all or any portion of the property of Tenant in any proceeding, which
receivership shall not have been set aside within sixty (60) days of such
appointment;
          (vii) the refusal by Tenant to take possession of the Demised Premises
upon completion of Tenant Work or the vacation and abandonment of the Demised
Premises by Tenant, permitting the same to remain unoccupied and unattended; or

25



--------------------------------------------------------------------------------



 



          (viii) if Tenant is a corporation, the transfer by sale, assignment,
operation of law or other disposition of any part or all of its shares of stock
so as to result in a change in the effective voting control of Tenant on the
date of this Lease;
     Section 16.02. Landlord’s Remedy:
     At any time after the occurrence of an Event of Default, Landlord may give
written notice to Tenant specifying such Event(s) of Default and stating that
the Lease and the term shall terminate five (5) business days after the giving
of such notice, unless Tenant cures the Event of Default. At the expiration of
such five (5) business days, if Tenant has not cured the Event of Default, this
Lease and the Term and all of the right, title and interest of the Tenant
hereunder shall wholly cease and expire, and Tenant shall quit and surrender the
Demised Premises to the Landlord. Notwithstanding such termination, surrender,
and the expiration of Tenant’s right, title, and interest, Tenant’s liability
and responsibility under all of the provisions of this Lease shall continue.
     Section 16.03. Landlord’s Re-Entry:
     If this Lease shall be terminated as provided in Section 16.02, above,
Landlord, or its agents or employees, may re-enter the Demised Premises at any
time and remove therefrom Tenant, Tenant’s agents, and any subtenants,
licensees, concessionaires or invitees, together with any of its or their
property, either by summary dispossess proceedings or by any suitable action or
proceeding at law or otherwise. In the event of such termination, Landlord may
repossess and enjoy the Demised Premises. Landlord shall be entitled to the
benefits of all provisions of law respecting the speedy recovery of lands and
tenements, or proceedings in forcible entry and detainer. Tenant waives any
rights to the service of any notice of Landlord’s intention to re-enter provided
for by any present or future law. Landlord shall not be liable in any way in
connection with any action it takes pursuant to the foregoing. Notwithstanding
any such re-entry, repossession, dispossession or removal, Tenant’s liability
and responsibility under all of the provisions of this Lease shall continue.
     Section 16.04. Landlord’s Additional Remedies:
     (a) In case of re-entry, repossession or termination of this Lease, whether
the same is the result of the institution of summary or other proceedings,
Tenant shall remain liable (in addition to accrued liabilities) to the extent
legally permissible for: (i) the Rent, and all other charges provided for herein
until the date this Lease would have expired had such termination, re-entry or
repossession not occurred; and all expenses which Landlord may have incurred in
re-entering the Demised Premises, repossessing the same; making good any Default
of Tenant; painting, altering or dividing the Demised Premises; combining or
placing the same in proper repair; protecting and preserving the same by placing
therein watchmen and caretakers; reletting the same (including reasonable
attorney’s fees and disbursements, Marshall’s fees, brokerage fees, in so
doing); and any expenses which Landlord may incur during the occupancy of any
new tenant; less (ii) the net proceeds of any reletting. Tenant agrees to pay to
Landlord the difference between items (i) and (ii) hereinabove with respect to
each month, at the end of such month. Any suit brought by Landlord to enforce
collection of such difference for any one month shall not prejudice Landlord’s
right to enforce the collection of any difference for any subsequent month. In
addition to the foregoing, Tenant shall pay to Landlord such sums as the court
may adjudge reasonable as attorney’s fees with respect to any successful lawsuit
or action instituted by Landlord to enforce the provisions hereof.
     (b) Landlord may relet the whole or any part of said Demised Premises for
the whole of the unexpired period of this Lease, or longer, or from time to time
for shorter periods, for any rental then obtainable, giving such concessions of
rent and making such special repairs, alterations, decorations and paintings for
any new tenant as it may in its sole and absolute discretion deem advisable (all
of which, without limitation, Tenant shall be liable for pursuant to Section
16.04(a)(i)) and may collect and receive the rents therefor.

26



--------------------------------------------------------------------------------



 



     Section 16.05. Waiver of Right of Redemption:
     Tenant hereby expressly waives (to the extent legally permissible), for
itself and all persons claiming by, through, or under it, any right of
redemption or for the restoration of the operation of this Lease under any
present or future law in case Tenant shall be dispossessed for any cause, or in
case Landlord shall obtain possession of the Demised Premises as herein
provided.
     Section 16.06. Landlord’s Right to Perform for Account of Tenant:
     If an Event of Default shall occur hereunder, Landlord may, at any time,
cure said Event of Default for the account and at the expense of Tenant. Tenant
shall pay, on demand, to Landlord, with interest at the maximum legal rate, if
any, otherwise at 18% per year, the amount so paid, expended, or incurred by the
Landlord and any expense of Landlord including reasonable attorney’s fees
incurred in connection with such Default; and all of the same shall be deemed to
be Additional Rent.
     Section 16.07. Additional Remedies, Waivers, etc.:
     With respect to the rights and remedies of and waivers by Landlord:
          (i) The rights and remedies of Landlord set forth herein shall be in
addition to any other right and remedy now and hereafter provided by law or
equity. All such rights and remedies shall be cumulative and not exclusive of
each other. Landlord may exercise such rights and remedies at such times, in
such order, to such extent, and as often as Landlord deems advisable without
regard to whether the exercise of one right or remedy proceeds, concurs with or
succeeds the exercise of another.
          (ii) A single or partial exercise of a right or remedy shall not
preclude (1) a further exercise thereof, or (2) the exercise of another right or
remedy, from time to time.
          (iii) No delay or omission by Landlord in exercising a right or remedy
shall exhaust or impair the same or constitute a waiver of, or acquiescence to a
Default.
          (iv) No waiver of a Default shall extend to or affect any other
Default or impair any right or remedy with respect thereto.
          (v) No action or inaction by Landlord shall constitute a waiver of
Default.
          (vi) No waiver of a Default shall be effective unless it is in writing
and signed by Landlord.
     Section 16.08. Distraint:
     In addition to all other rights and remedies, if Tenant shall be in Default
hereunder, Landlord shall, to the extent permitted by law, have a right of
distress for Rent and a lien on all of Tenant’s fixtures, furniture, and
equipment in the Demised Premises, as security for Rent and all other charges
payable hereunder.
ARTICLE XVII. TENANT’S ESTOPPEL CERTIFICATE.
     At any time within ten (10) business days after written request by
Landlord, Tenant shall certify to Landlord, any mortgagee, assignee of a
mortgagee, any purchaser, or any other person, specified by Landlord, by written
instrument, duly executed and acknowledged, (i) whether or not Tenant is in
possession of the Demised Premises; (ii) whether or not this Lease is unmodified
and in full force and effect (or if there has been modification, that the same
is in full force and effect as modified and setting forth such modification);
(iii) whether or not there are then existing set-offs or defenses against the
enforcement of any right or remedy of Landlord, or any duty or obligation of
Tenant (and if so, specifying the same); (iv) the dates, if any, to which any
Rent of other charges have been paid in advance; and (v) such other matters
relating to this Lease as may be reasonably requested by Landlord, any Mortgagee
or any of their designees.

27



--------------------------------------------------------------------------------



 



ARTICLE XVIII. RIGHT OF ACCESS
     Landlord may enter upon the Demised Premises, or any portion thereof (with
laborers and materials, as required), with notice to Tenant and at reasonable
times, for the purpose of: (i) inspecting same; (ii) making such repairs,
replacements or alterations which it may be required to perform as herein
provided or which it may deem desirable for the Demised Premises; (iii) showing
the Demised Premises to prospective purchasers or lenders; or (iv) showing the
Demised Premises to prospective replacement tenants within nine (9) months of
the Expiration Date of this Lease, unless Tenant has renewed or extended the
Term of Lease. Should Tenant vacate or abandon the Demised Premises during the
last three (3) months of the Term, Landlord may enter upon the Demised Premises
without notice to Tenant, for the purpose of making improvements, repairs,
replacements or alterations in order to prepare the Demised Premises for the
next tenant.
ARTICLE XIX. COVENANT OF QUIET ENJOYMENT.
     Landlord covenants that if Tenant pays the Rent and all other charges
provided for herein, performs all of its obligations provided for hereunder, and
observes all of the other provisions hereof, Tenant shall, at all times during
the Term, peaceably and quietly have, hold and enjoy the Demised Premises,
without any interruption or disturbance from Landlord, subject to the terms
hereof.
ARTICLE XX. ENVIRONMENTAL MATTERS.
     Section 20.01. Industrial Site Recovery Act:
     (a) “Hazardous Substances” shall include any chemical substance, material
or waste or component thereof which is now or hereafter listed, defined or
regulated as a hazardous or toxic chemical, substance, material or waste or
component thereof by any present or future Federal, State or local environmental
law, statute, act, rule, requirement, order, direction, ordinance or regulation
and all amendments thereto (“Environmental Laws”).
     (b) Tenant covenants, represents and warrants that (i) its operation of the
Demised Premises shall not involve any Hazardous Substances, (ii) Tenant is not
and shall not be an “industrial establishment” (as such term is defined in the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. (which Act and all
present and future amendments thereto and regulations promulgated thereunder are
hereinafter referred to as “ISRA”)), and (iii) Tenant’s Standard Industrial
Classification number as designated in the Standard Industrial Classification
manual prepared by the Office of Management and Budget in the Executive Office
of the President of the United States is, and shall be during the term of this
Lease,                     .
     (c) In amplification of Section 20.01 (b) above and any other applicable
provision of this Lease and not by way of limitation, in the event Tenant, in
violation of this Lease, becomes an “industrial establishment” (as such term is
defined in ISRA), Tenant shall, at Tenant’s sole cost and expense, without same
constituting a waiver by Landlord of such default by Tenant under this Lease,
comply with ISRA. Should the New Jersey Department of Environmental Protection
and Energy, or any agency or subdivision thereof or any agency or subdivision
responsible for enforcing ISRA (collectively, the “DEP”) determine that a
cleanup plan be prepared, then Tenant (or, at Landlord’s option, Landlord on
behalf of Tenant) shall, at Tenant’s sole cost and expense, prepare and submit
the required plans and financial assurances, and fully implement the approved
cleanup plan prior to the expiration or earlier termination of this Lease;
however, Tenant shall not be responsible for any releases, spills or discharges
(hereinafter sometimes collectively referred to as “discharges”) of Hazardous
Substances which occur prior to the commencement of the term of this Lease.
Tenant shall further obtain, at Landlord’s request, an administrative consent
order from the DEP permitting Tenant to vacate the Demised Premises prior to a
cleanup or other remediation, all at Tenant’s sole cost and expense including,
without limitation, paying all filing fees and providing any required financial
assurances.

28



--------------------------------------------------------------------------------



 



     (d) If the closing, terminating or transferring of Tenant’s operations at
the Demised Premises does not trigger ISRA, or if the closing, terminating or
transferring of Tenant’s operations at the Demised Premises does trigger ISRA
but no cleanup or other remediation of any Hazardous Substances is required by
the DEP pursuant to ISRA, then at Landlord’s request, Tenant shall obtain, at
Tenant’s sole cost and expense, within thirty (30) days prior to such closing,
terminating or transferring of Tenant’s operations at the Demised Premises
either a written statement by the DEP that the closing, terminating or
transferring of Tenant’s operations at the Demised Premises does not trigger
ISRA or a “negative declaration” (as defined in ISRA) stating in part, that
there are no Hazardous Substances at the Demised Premises which require any
cleanup or other remediation.
     (e) In the event ISRA compliance becomes necessary at the Demised Premises
due to any action or inaction on the part of Tenant, then, at Landlord’s
election (i) Landlord shall comply with the requirements of ISRA inasmuch as
such compliance relates to any Hazardous Substances released, discharged, stored
or disposed of at the Demised Premises during the term of this Lease, and Tenant
shall be responsible for paying the costs of such compliance within five
(5) days after Landlord’s demand therefor, or (ii) Tenant shall be responsible
for promptly, and within the time frame established by Landlord, complying with
ISRA inasmuch as such compliance relates to any Hazardous Substances released,
discharged or disposed of at the Demised Premises during the term of this Lease,
and Tenant shall be responsible for paying the costs of such ISRA compliance.
Tenant shall also promptly after Landlord’s request (but in no event later than
five (5) days after Landlord’s request) provide all information requested by
Landlord, sign any affidavit prepared by Landlord concerning ISRA and Tenant’s
use and occupancy of the Demised Premises and pay all costs of such ISRA
compliance that are attributable to Tenant’s use and occupancy of the Demised
Premises. Landlord and the DEP, and any employee, representative, agent or
contractor of Landlord or the DEP, may enter the Demised Premises for the
purpose of complying with ISRA.
     (f) In the event Tenant, in violation of this Lease, becomes an industrial
establishment and fails to comply with paragraphs “(c)” or “(e)” above, as
applicable, prior to the expiration or earlier termination of this Lease,
Tenant, at Landlord’s option, shall be deemed to be a “holdover tenant” and the
provisions of Section 21.08 of this Lease shall be applicable to Tenant’s
occupancy of the Demised Premises from the expiration or earlier termination of
the Term of this Lease. In addition, Tenant shall indemnify and hold Landlord
and Managing Agent harmless from and against any loss, cost, liability or
expense resulting from such violation and failure to comply with ISRA including,
without limitation, any attorneys’ fees and any claims made by any succeeding
tenant.
     (g) In the event that there shall be filed a lien against the Demised
Premises because of any Hazardous Substances released, discharged, stored or
disposed of at the Demised Premises during the term of this Lease, Tenant shall,
within thirty (30) days from the date Tenant is given notice of the lien (or in
such shorter period of time in the event that the holder of such lien, including
without limitation, the United States, State of New Jersey, or any agency or
subdivision thereof, has commenced steps to cause the Demised Premises and
Building to be sold pursuant to the lien) shall pay the claim and remove the
lien from the Demised Premises. If Tenant fails to do so by said period,
Landlord shall be entitled to resort to such remedies as are provided in this
Lease as in the case of any default of this Lease, in addition to any remedies
as are permitted by law, in equity or otherwise.
     (h) Tenant shall indemnify, defend and save harmless Landlord and Managing
Agent from and against all fines, suits, procedures, claims, actions, damages,
liabilities, judgments, reasonable costs and expenses (including without
limitation, reasonable attorneys’ fees) of any kind arising out of or in any way
connected with the presence of Hazardous Substances at the Demised Premises
during the term of this Lease (including, without limitation, Hazardous
Substances originating on the Demised Premises or migrating to the Demised
Premises from other property, but not including any Hazardous Substances
existing prior to the term of this Lease); and from all fines, suits,
procedures, claims, actions, damages, liabilities, judgments, reasonable costs
and expenses (including without limitation, reasonable attorneys’ fees) of any
kind arising out of Tenant’s failure to provide all information, make all
submissions and take all actions required by any Environmental Law or Laws.
     (i) Tenant’s obligations and liabilities under this Article 20 shall
continue after expiration or earlier termination of the term of this Lease for
so long as Landlord remains responsible for any spills or discharges of
Hazardous Substances released, discharged, stored or disposed of at the Demised
Premises by Tenant (or any other occupant of the Demised Premises during the
term of this Lease) or Tenant’s (or any such occupant’s) Agents.

29



--------------------------------------------------------------------------------



 



     (j) In addition to the foregoing environmental obligations on Tenant’s part
to be performed, Tenant shall also promptly furnish to Landlord (i) true and
complete copies of all documents, submissions, and correspondence provided to
any environmental agency including, but not limited to, the DEP and the United
States Environmental Protection Agency, and (ii) true and complete copies of all
sampling and test results obtained from samples and tests taken at, around, in
or upon the Demised Premises.
     (k) Landlord shall indemnify, defend and save harmless Tenant from and
against all fines, suits, procedures, claims, actions, damages, liabilities,
judgments, reasonable costs and expenses (including reasonable attorneys’ fees)
of any kind arising out of any spills or discharges of Hazardous Substances at
the Demised Premises occurring prior to the Commencement Date and which are in
no way attributable, directly or indirectly, to Tenant or Tenant’s Agents.
ARTICLE XXI. MISCELLANEOUS.
     Section 21.01. Interpretation:
     (a) Every term, condition, agreement or provision contained in this Lease
which imposes an obligation on Tenant shall be deemed to be also a covenant by
Tenant.
     (b) Any reference herein to subtenants or licensees shall not be deemed to
imply that any subtenants or licensees are permitted hereunder. Any reference
herein to any extension or renewal of the Term or any period during which Tenant
may be in possession after the Expiration Date shall not be deemed to imply that
any extension or renewal of the Term is contemplated hereby or that Tenant shall
be permitted to remain in possession after the expiration of the Term.
     (c) If any provision of this Lease or the application thereof to any person
or circumstances shall to any extent be invalid or unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those to which it is invalid or unenforceable, shall not be affected
thereby, and each provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.
     (d) The captions and headings used throughout this Lease are for
convenience of reference only and shall not affect the interpretation of this
Lease.
     (e) This Lease has been executed in several counterparts; but the
counterparts shall constitute but one and the same instrument.
     (f) Wherever a requirement is imposed on any party hereto, it shall be
deemed that such party shall be required to perform such requirement at its own
expense unless it is specifically otherwise provided herein.
     (g) The singular includes the plural and the plural includes the singular.
     Section 21.02. Construction of Words and Phrases:
     (a) Wherever it is provided herein that a party may perform an act or do
anything, it shall be construed that such party may, but shall not be obligated
to, so perform or so do.
     (b) The words “reenter” and “reentry” as used herein are not restricted to
their technical legal meaning.
     (c) The word “person” shall be construed as an individual, fiduciary,
estate, trust, partnership, firm, association, corporation, limited liability
company, other organization, or a government or governmental or
quasi-governmental authority.
     (d) The following words and phrases shall be construed as follows: (i) “At
any time” shall be construed as, “at any time or from time to time”; (ii) “Any”
shall be construed as “any and all”; and (iii) “Including” shall be construed as
“including but not limited to”.

30



--------------------------------------------------------------------------------



 



     Section 21.03. Written Agreement Required:
     No amendment, alteration, modification of or addition to the Lease will be
valid or binding unless expressed in writing and signed by Landlord and Tenant.
     Section 21.04. Notice:
     Every notice, request, consent, approval, waiver or other communication
under this Lease shall be deemed to have been given if in writing and upon
mailing by registered or certified mail, return receipt requested, postage
prepaid, or upon delivery by independent overnight courier, (e.g., Federal
Express), addressed:
     (a) If to Landlord, to the address designated as Landlord’s Notice Address,
or such other address as Landlord designates, with a copy to such other persons
as Landlord shall designate.
     (b) If to Tenant, to the address designated as Tenant’s Notice Address, or
such other address as Tenant designates, with a copy thereof to the address
designated as Tenant’s Notice Copy Address or to such other persons as Tenant
shall designate.

  (i)   Landlord’s Notice Address:
Vreeland SPVEF Venture, LLC
c/o Bergman Realty Corporation
555 Route One South
Iselin, NJ 08830
Attn: Michael Bergman     (ii)   Landlord’s Mortgagee Copy Address:
JP Morgan Chase Bank N.A. (“Mortgagee”)
245 Park Avenue, 14th Floor
New York, New York 10017     (iii)   Tenant’s Notice Address:
SCO Group, Inc.
25A Vreeland Road
Florham Park, NJ 07932
Attn:                          (iv)   Tenant’s Notice Copy Address:
                                                            
                                                            
                                                            

     (c) A party’s attorney may sign a notice on behalf of the party. Notices
that are mailed shall be deemed delivered three (3) business days after mailing.
Notices that are shipped by independent overnight courier shall be deemed
delivered one (1) business day after shipping.
     Section 21.05. Method of Payment:
     Landlord shall have the right to specify the manner of payment of Rent
during the Term of this Lease. All amounts payable under this Lease shall be
payable in coin or currency of the United States of America.
     Section 21.06. Successors and Assigns:
     Subject to the provisions hereof, this Lease shall bind and inure to the
benefit of the parties and their respective successors, representatives, heirs
and assigns.

31



--------------------------------------------------------------------------------



 



     Section 21.07. Guarantor of Tenant:
     Any restrictions on or requirements imposed upon Tenant hereunder shall be
deemed to extend to any guarantor of Tenant, Tenant’s subtenants,
concessionaires and licensees and it shall be Tenant’s obligation to cause the
foregoing persons to comply with such restrictions or requirements.
     Section 21.08. Hold Over:
     (a) If Tenant shall remain in possession of the Demised Premises after the
end of the Term, a tenancy relationship shall be deemed to arise therefrom and
any holdover shall not be construed as a consent by Landlord to the possession
by Tenant of the Demised Premises beyond the Expiration Date of this Lease;
however, until such time as Tenant complies with Section 7.06 and Article XX
hereof, such holding over shall be deemed to be a month-to-month occupancy,
subject to all of the provisions, conditions and obligations of this Lease,
except that the Rent to be charged Tenant during such hold over period shall be
double the monthly Rent in effect for the last month of the Term or any renewal
periods, except that the first two (2) months of any holding over shall be based
upon one and one half (1.5) times the monthly Rent in effect for the last month
of the Term or any renewal periods.
     (b) If Tenant fails to surrender the Demised Premises upon the Expiration,
or earlier termination of this Lease as provided for herein, then, in addition
to any other liability to Landlord accruing therefrom, Tenant shall indemnify
and hold Landlord harmless from and against any loss, cost, liability or
expense, including, without limitation, reasonable attorney fees, resulting from
such failure to vacate including, without limiting the generality of the
foregoing, loss of future rents and any claims made by any succeeding tenant
arising due to such failure.
     Section 21.09. Interest:
     Any payment required to be made by Tenant under the provisions of this
Lease not made by Tenant within five (5) business days from the date when due
shall be payable by Tenant to Landlord on demand with interest thereon at the
highest legal rate, or eighteen (18%) percent per annum if there is no legal
rate, computed from the date said sum became due to the date of payment thereof
to Landlord.
     Section 21.10. Late Charge:
     In order to cover the extra expense involved in handling delinquent
payments, Tenant shall pay a “late charge” of five (5%) percent of the amount
due when any payment of Rent hereunder is received by Landlord more than five
(5) business days after the due date thereof. It is understood and agreed that
this charge is for additional expense incurred by Landlord and shall not be
considered interest.
     Section 21.11. Non-Waiver:
     The failure of Landlord to insist upon strict performance of any covenants
or conditions of this Lease or Landlord’s failure to exercise any option herein
conferred in any one or more instances shall not be construed as a waiver or
relinquishment of any such covenants, conditions or options, but the same shall
be and remain in full force and effect. If the Landlord pursues any remedy
granted by the terms of this Lease or pursuant to applicable law, it shall not
be construed as a waiver or relinquishment of any other remedy afforded thereby.
     Section 21.12. Broker:
     Tenant represents that there was no broker other than Jones Lang LaSalle
and Bergman Realty Corporation (collectively, “Broker”) responsible for bringing
about or negotiating this Lease. Tenant agrees to defend, indemnify, and hold
Landlord harmless against any claims for brokerage commission or compensation
with regard to the Demised Premises by any other broker claiming or alleging to
have acted on behalf of or to have dealt with Tenant. Landlord will pay any fees
or commissions due the Broker.

32



--------------------------------------------------------------------------------



 



     Section 21.13. Short Form Lease:
     Landlord and Tenant agree that neither party shall record the Lease. Upon
request of either party the other shall execute a document in recordable form,
or a short form lease or memorandum of lease in proper form for recording,
setting forth the Commencement Date and any provisions hereof other than
Sections 5.01, 5.02, 5.03, 5.05. The requesting party shall pay all recording
fees and costs in connection with any such short form or memorandum of lease.
     Section 21.14. Financial Statements:
     The Tenant agrees, at the request of Landlord, to furnish its current
annual financial statement certified to by its certified public accountants,
and, if applicable, such annual or quarterly reports as Tenant may file with the
Securities and Exchange Commission.
     Section 21.15. Mechanics’ Liens:
     Tenant shall not do or cause anything to be done whereby the Demised
Premises may be encumbered by a mechanic’s lien. If any mechanic’s or
materialman’s lien is filed against the Demised Premises, the Building or the
Real Estate as a result of any additions, alterations, repairs, installations,
improvements or any other work or act of Tenant, Tenant shall discharge or bond
same within twenty days from the date of filing of the lien. If Tenant shall
fail to discharge or bond the lien, Landlord may bond or pay the lien or claim
for the account of Tenant without inquiring into the validity of the lien or
claim and Tenant shall reimburse Landlord upon demand.
     Section 21.16. Corporate Authority:
     (a) Tenant represents that the undersigned officer(s) [partner(s)] has
(have) been duly authorized to enter into this Lease and that the execution and
consummation of this Lease by Tenant does not and shall not violate any
provision of any bylaws, certificate of incorporation, agreement, [partnership
or other agreement] order, judgment, governmental regulation or any other
obligations to which Tenant is a party or is subject. Upon execution hereof,
Tenant shall deliver a Secretary’s certificate evidencing its authority to
execute this Lease [evidence satisfactory to Landlord of the accuracy of the
foregoing representation].
     (b) Landlord represents that the undersigned officer of Landlord has been
duly authorized to enter into this Lease and that the execution and consummation
of this Lease by Landlord does not and shall not violate any provision of any
bylaw, certificate of incorporation, agreement, order, judgment, governmental
regulation or any other obligation to which Landlord is a party or is subject.
     Section 21.17. Force Majeure:
     Landlord shall not be liable for any delays and other events beyond the
reasonable control of a party defined herein as Force(s) Majeure(s), and
including, without limitation: acts of God; strikes, lock-outs or other labor
difficulty; explosion, sabotage, accident riot or civil commotion; act of war;
fire or other casualty; requirements of governing authorities or inability to
obtain necessary governmental permits and approvals.
     Section 21.18. Governing Law:
     This Lease shall be governed by and construed pursuant to the Laws of the
State of New Jersey.
     Section 21.19. Substituted Premises:
     Landlord reserves the one-time right without Tenant’s consent, on sixty
(60) days written notice to Tenant, to substitute other premises within the
Building for the Premises described above, provided that the Substituted
Premises: (i) contain approximately the same rentable square footage as the
Premises, (ii) contain comparable Tenant Improvements, in terms of
configuration, layout, window line, quality, supplemental electrical supply and
HVAC, and décor, (iii) are made available to Tenant at the same rental rate (per
rentable square foot) for such space, as the rental rate specified

33



--------------------------------------------------------------------------------



 



herein, and (iv) shall be completed prior to Tenant’s move-in. Landlord shall
pay for all reasonable costs and expenses incurred by Tenant in connection with
Tenant’s move to the Substituted Premises, including without limitation, moving
expenses, professional fees, stationery costs, relocation of cable, telephone,
telecommunication, and similar reasonable costs and expenses.
     Section 21.20. Renewal Option
     (a) Tenant shall, upon giving Landlord at least nine (9) months prior
written notice but no more than twelve (12) months from the natural Expiration
Date of the Lease (“Exercise Notice”), have the option to renew this Lease for
an additional term of five (5) years (“Renewal Term”) upon all the same terms
and conditions of the Lease, except for the (A) annual Base Rent, which shall be
determined in accordance with the then “Prevailing Fair Market Rental Rate”
being charged in the Building and other comparable quality office buildings in
the Florham Park, New Jersey office market for: (i) comparable space in size,
quality and condition; (ii) comparable term of lease; and (iii) comparable
Building services, amenities and location, and (B) Base Year which shall be
adjusted to the then current calendar year. In no event, however, shall the Base
Rent for the Renewal Term be less than the current annual rent being paid by
Tenant (inclusive of Additional Rent payments pursuant to Sections 5.02 and 5.03
hereof) at the time the Renewal Term commences.
     (b) Within fifteen (15) days after receipt of Tenant’s Exercise Notice,
Landlord shall send written notice to Tenant of the Prevailing Fair Market
Rental Rate for the Renewal Term. In the event Landlord and Tenant cannot agree
upon the annual Base Rent for the Renewal Term within thirty (30) days of
Landlord’s notice, then within fifteen (15) days thereafter, each party shall
select a qualified commercial real estate appraiser with at lease five (5) years
experience in appraising office properties in the Florham Park, New Jersey
office market and surrounding areas. The two appraisers shall give their opinion
of Prevailing Fair Market Rental Rates within twenty (20) days after their
retention. If the opinions of the two appraisers differ by three (3%) percent or
less, then the average of the two appraisers shall be used as the Prevailing
Fair Market Rental Rate. In the event the opinions of the two appraisers differ
by more than three (3%) percent, and after good faith efforts over the
succeeding ten (10) day period the parties cannot mutually agree on the Base
Rent for the Renewal Term, then the appraisers shall immediately and jointly
appoint a third appraiser with the qualifications specified above. This third
appraiser shall, within five (5) business days, choose either the determination
of Landlord’s appraiser or Tenant’s appraiser and such choice of this third
appraiser shall be final and binding on Landlord and Tenant. Each party shall
pay its own costs for its real estate appraiser and shall equally share the
costs of any third appraiser. As soon as Landlord and Tenant have agreed to the
Base Rent for the Renewal Term, the parties shall execute an amendment to the
Lease confirming the extension of the Term and the adjusted Base Rent.
     (c) Tenant’s option to renew shall be conditioned upon and subject to each
of the following:
          (i) Tenant’s timely exercise of this option by providing Landlord its
Exercise Notice within the time frame described in paragraph (a) above;
          (ii) Tenant shall not be in default under the terms and conditions of
this Lease beyond the applicable grace period for the cure thereof at the time
Tenant exercises its option;
          (iii) Tenant shall not have subleased any portion of the Demised
Premises or assigned its interest in this Lease to an unaffiliated company, it
being expressly understood that this option to renew shall be deemed personal to
Tenant and may not be assigned without Landlord’s prior written consent;
          (iv) Tenant shall have no further renewal options other than the
option to extend for the Renewal Term set forth in paragraph (a) above; and
          (v) Landlord shall have no obligation to do any work with respect to
the Demised Premises.

34



--------------------------------------------------------------------------------



 



     Section 21.21. Right of First Offer:
     During the initial Term of this Lease, and subject to any rights of other
tenants currently in occupancy as of the date of this Lease, upon receipt of
Tenant’s written request for additional space Landlord shall grant Tenant the
“Right of First Offer” to lease any contiguous space on the first (1st) floor of
the Building that becomes available (“Offer Space”) prior to Landlord leasing
said Offer Space to any prospective tenants. Upon such receipt of Tenant’s
written request for additional space, Landlord shall first offer Tenant the
right to lease the Offer Space in accordance with the rental terms and
conditions proposed by Landlord, but in no event greater then the Prevailing
Fair Market Rental Rate as defined in Section 21.20 above (the “Offer Notice”);
provided, however if the Offer Space is leased during the first thirteen
(13) months of the Term, then the current Base Rental rates then in effect shall
apply to the Offer Space. Tenant shall have fifteen (15) days from the receipt
of Landlord’s Offer Notice to respond by either (i) electing to exercise its
Right of First Offer to lease the Offer Space as presented in Landlord’s Offer
Notice, in which case Landlord and Tenant will promptly execute an amendment to
this Lease incorporating the Offer Space and the terms and conditions for
leasing same; or (ii) rejecting the Offer Space, in which case Landlord shall be
free to lease said space to any third party prospects. If Tenant does not
respond within said fifteen (15) days or fails to timely exercise its rights
hereunder, then this Right of First Offer shall lapse, and Landlord may lease
the Offer Space to third parties. This Right of First Offer shall not be
applicable: (i) during the last six (6) months of the Lease if Tenant has not
exercised its Renewal Option as provided herein, or (ii) during any renewal or
extension term of the Lease, or (iii) if Tenant rejects two or more Offers
presented by Landlord in accordance herewith. For purposes hereof, space shall
not be deemed available unless such space is anticipated by the Landlord to
become vacant and available for lease, as Landlord shall have the right to renew
and/or extend any lease with any tenant whether or not pursuant to a contractual
obligation to do so.
     IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed
this Lease as of the day and year first above written.

            WITNESS:   LANDLORD:
VREELAND SPVEF VENTURE, LLC       By:  Bergman Vreeland Associates, LLC
Its Managing Member         /s/ John G. Osborne   By:   Michael Bergman    
Witness     Name:   Michael Bergman          Title:   Member      WITNESS:  
TENANT: SCO GROUP, INC.
    /s/ Jean Acheson   By:   Jeff F. Hunsaker     Witness     Name:   Jeff F.
Hunsaker          Title:   Executive Vice President     

35



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DESCRIPTION OF THE LAND

36



--------------------------------------------------------------------------------



 



EXHIBIT “B”
OUTLINE OF DEMISED PREMISES

37



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TENANT IMPROVEMENT WORKLETTER
     A. Landlord shall, at its sole cost and expense, provide for the following
Tenant Improvement Work to the Initial 1st Floor Premises substantially in
accordance with the Preliminary Plan dated                           , 2008
prepared by Landlord’s architect, Jarmel Kizel, AIA, shown attached hereto as
Exhibit “C-1” (the “Preliminary Plan”) using Building standard quality materials
and finishes (collectively, the “Initial 1st Floor Tenant Improvement Work”):

  1.   Paint the 1st Floor Premises;     2.   Install new carpeting;     3.  
Repair and replace ceiling tiles and light lenses as needed;     4.  
Recondition the IT room into a conference room; and     5.   Construct six
(6) private offices along the window line, each approximately 12’ x 15’. Each
office shall be provided a separate 20 amp circuit with two duplex electric
outlets.

     B. Landlord, at its sole cost and expense but not to exceed the “3rd Floor
Tenant Improvement Allowance” of $27.50 per rentable square foot i.e. $61,765.00
(inclusive of architectural fees, construction drawings, permits and other
similar reasonable costs), shall provide for the following Tenant Improvement
Work to the 3rd Floor Premises substantially in accordance with the Preliminary
Plan using Building standard quality materials and finishes (collectively, “3rd
Floor Tenant Improvement Work”):

  1.   Install either a fifteen (15) or twenty (20) ton supplemental air
conditioning unit (this may require upgrade to the electrical panel);     2.  
Install thirty (30) floor mounted 20 amp circuits (in a location to be
determined per architectural plan);     3.   Install an electric meter or
sub-meter to measure the electricity actually consumed in the 3rd Floor Premises
for the supplemental HVAC equipment and the additional electrical circuits;    
4.   Add VCT tile; and     5.   Paint the 3rd Floor Premises.

     C. Landlord shall, at its sole cost and expense, provide for the following
Tenant Improvement Work to the Expansion Space substantially in accordance with
the Preliminary Plan dated                           , 2008 prepared by
Landlord’s architect, Jarmel Kizel, AIA, shown attached hereto as Exhibit “C-1”
(the “Preliminary Plan”) using Building standard quality materials and finishes
(collectively, “Expansion Space Tenant Improvement Work”):

  1.   Paint the Expansion Space;     2.   Install new carpeting; and     3.  
Create an entranceway between the Initial 1st Floor Premises and the Expansion
Space.

     Except for the above Initial 1st Floor Tenant Improvement Work, the above
3rd Floor Tenant Improvement Work and the above Expansion Space Tenant
Improvement Work (collectively, the “Tenant Improvement Work”), the Premises
shall be delivered to Tenant in “as-is” condition. Should the cost of the 3rd
Floor Tenant Improvement Work exceed the 3rd Floor Tenant Improvement Allowance
(referred to as “Additional 3rd Floor Work Costs”), Landlord shall provide
Tenant a written estimate for the total cost of the 3rd Floor Tenant Improvement
Work, including any Additional 3rd Floor Work Costs that Tenant shall be
responsible to pay for, which Tenant shall approve within three (3) business
days of receipt thereof. Prior to Landlord commencing with the Tenant
Improvement Work, Tenant shall pay Landlord 50% of the estimated Additional 3rd
Floor Work Costs. Upon substantial completion of the Tenant Improvement Work,
Landlord shall submit to Tenant a final statement setting forth the total cost
of the 3rd Floor Tenant Improvement Work and the Additional 3rd Floor Work Costs
that Tenant is responsible to pay for, together with invoices documenting such
costs, and Tenant shall pay to Landlord the remaining Additional 3rd Floor Work
Costs within ten (10) days after Tenant’s receipt of said statement. In the
event the total cost of the 3rd Floor Tenant Improvement Work, including
architectural and permit fees, is less than the 3rd Floor Tenant Improvement
Allowance, then Tenant agrees that Tenant shall not be entitled to such
difference nor to any credit against the monthly installments of rent equal to
such difference.

38



--------------------------------------------------------------------------------



 



EXHIBIT “C-1"
PRELIMINARY PLAN

39



--------------------------------------------------------------------------------



 



EXHIBIT “D”
RULES AND REGULATIONS
     Tenant agrees to comply with the following rules and regulations and with
such reasonable modifications thereof and additions thereto as Landlord may make
for the Building, it being agreed Landlord shall not be responsible for any
non-observance thereof by other Tenants.
1. Tenant shall not paint, display, inscribe or affix any sign, picture,
advertisement, notice, lettering or direction on any part of the outside or
inside of the Building, or on any part of the inside of the Demised Premises
which is intended to be seen from outside the Demised Premises, except on the
hallway doors of the Demised Premises, and then only of color, size, style,
character and material first approved by Landlord in writing which shall not be
unreasonable withheld. Landlord reserves the right to remove at Tenant’s
expense, all matter other than that above provided for without notice to Tenant.
2. In advertising or other publicity, without Landlord’s prior written consent,
Tenant shall not use the name of the Building except as the address of its
business and shall not use pictures of the Building in advertising and
publicity.
3. Tenant shall not obstruct sidewalks, entrances, passages, courts, corridors,
vestibules, halls, elevators and stairways in and about the Building. Tenant
shall not place objects against glass partitions or doors or windows which would
be unsightly from the Building corridor or exterior of the building.
4. Tenant shall not make noises, cause disturbances or vibrations or use or
operate any electrical or electronic devices the emit sound or other waves or
disturbances, or create odors that would be offensive to other tenants and
occupants of the Building or that would interfere with radio or television
broadcasting or reception from or in the Building or elsewhere, and shall not
place or install antennae or aerials or similar devices outside of the Demised
Premises.
5. Tenant shall not make any room-to-room canvass to solicit business from other
tenants in the Building; and shall not exhibit, sell or offer to sell, use,
rent, or exchange in or from the Demised Premises unless ordinarily embraced
within the Tenant’s use of the Demised Premises specified herein.
6. Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning, and shall refrain from attempting to
adjust any controls other than room thermostats, installed for Tenant’s use.
Tenant shall keep corridor doors closed. Landlord shall not permit any object to
be placed on or dropped into any grills or devices in the Demised Premises
utilized for heating and air-conditioning.
7. Door keys for doors in the Demised Premises will be furnished at the
commencement of the Lease by Landlord. Tenant shall not affix additional locks
on doors unless they provide a set keys to Landlord, and shall purchase
duplicate keys only from Landlord. When the Lease is terminated, Tenant shall
return all keys to Landlord and will disclose to Landlord the combination of any
safes, cabinets or vaults left in the Demised Premises.
8. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage which includes keeping doors locked and other means of
entry to the Demised Premises closed.
9. If the Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain and comply with, Landlord’s instructions in
their installation.
10. The Landlord may require that all persons who enter or leave the Building at
any time, if determined by Landlord from time to time to be necessary for the
protection of the Building, must identify themselves to security personnel, by
registration or otherwise.
11. Peddlers, solicitors and beggars shall be reported to the office of the
Building or as Landlord otherwise requests.

40



--------------------------------------------------------------------------------



 



12. Tenant shall not overload floors and lessor must give advance written
approval as to size, maximum weight, routing and location of business machines,
safes and heavy objects. Tenant shall not install and operate machinery devices
of a nature not directly related to Tenant’s ordinary use of the Demised
Premises without the written permission of Landlord. Landlord reserves the right
to designate the time when and the method whereby freight, small office
equipment, supplies, furniture, safes and other like articles may be brought
into, moved or removed from the Building or rooms, and to designate the location
for temporary disposition of such items. In no event shall any of the foregoing
items be taken from Tenant’s space for the purpose of removing same from the
building without the express consent of both Landlord and Tenant.
13. Furniture, packages, supplies, merchandise, freight, equipment and other
large articles may be brought into the Building only at time and in the manner
designated by Landlord. Tenant shall furnish Landlord with a list of furniture,
equipment and other similar objects which are to be removed from the Building.
Movements of tenant’s property into or out of the Building are entirely at the
risk and responsibility of Tenant and Landlord may require permits before
allowing anything to be moved in or out of the Building.
14. No person or contractor shall be employed to do janitor work, window
washing, cleaning, construction, maintenance or similar services in the Demised
Premises except by Landlord.
15. Tenant shall not cook in the Demised Premises or otherwise create any
obnoxious odors therein or in the Building or so as to violate any federal,
state or municipal fire or zoning laws, regulations or ordinances, nor shall
Tenant use any space in the Demised Premises for living quarters, whether
temporary or permanent. Notwithstanding the foregoing, Tenant may use a
microwave oven for warming food.
16. Tenant shall not use or permit to be brought into the premises or the
Building any inflammable oils or fluids other than small quantities of cleaning
fluids and office supplies, or any explosive or other articles hazardous to
person or property; or do or permit to be done any act or thing which will
invalidate be in conflict with fire or other insurance policies covering the
Building or its operation, or the Demised Premises, or part of either; or do or
permit to be done anything in or upon the Demised Premises, or bring or keep
therein, which shall not comply with all rules, regulations or requirements of
the Board of Fire Underwriters, or any similar organization (and Tenant shall at
all times comply with all such rules, orders, regulations or requirements), or
which shall increase the rate of insurance on the Building, its appurtenances or
contents. If by reason of the failure of Tenant to comply with the provisions of
this paragraph, any insurance premium payable by Landlord shall at any time be
increased above what it otherwise would be, Tenant shall reimburse Landlord to
the extent of all such increases in premiums paid by Landlord.
17. Tenant shall comply with all applicable federal, state and municipal laws,
ordinances and regulations and shall not directly or indirectly make any use of
the Demised Premises which may be prohibited by any laws, ordinances or
regulations thereof or which shall be dangerous to person or property or shall
increase the cost of insurance or require additional coverage.
18. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
19. Animals (other than seeing eye dogs), birds, bicycles or motorized bikes
shall not be brought on, or kept in or about the Building.
20. Tenant shall be responsible for the observance of all of the foregoing by
Tenant’s employees, agents, clients, customers, invitees and guests.
21. The charge for after-hours heat or air conditioning shall be determined by
the Landlord and confirmed in writing to the Tenant, as the same may change from
time to time. There shall be a minimum charge of one-hour for every partial hour
of usage.

41



--------------------------------------------------------------------------------



 



EXHIBIT “E”
JANITORIAL SERVICES
General Cleaning Office Area
Cleaning Service provided five (5) days per week.
Cleaning hours Monday through Friday, between 5:30 p.m. and before 8:00 a.m. of
the following day.
On the last day of the week the work will be done after 5:30 p.m. Friday, but
before 8:00 a.m. Monday.
No cleaning on holidays.
Furniture will be dusted and desk tops will be wiped clean. However, desks with
loose papers on the top will not be cleaned.
Window sills and baseboards to be dusted and washed when necessary.
Office wastepaper baskets will be emptied nightly.
Cartons or refuse in excess of that which can be placed in wastebaskets will not
be removed. Lessees are required to label such unusual refuse and place near
wastebaskets.
Cleaners will not remove nor clean non paper tea or coffee cups or mugs or
similar containers; also if such liquids are spilled in wastebaskets the
wastebaskets will be emptied but not otherwise cleaned.
Vinyl tile floors will be swept daily.
All rugs will be carpet swept nightly.
Carpets will be vacuumed every night.
All closet shelving, coat racks, etc. will be dusted weekly.
Seat cushions on chairs, sofas, etc. will be vacuumed weekly.
Lavatories
All lavatory floors to be swept and washed with disinfectant nightly.
Tile walls and dividing partitions to be washed and disinfected weekly.
Basins, bowls, urinals to be washed and disinfected daily.
Mirrors, shelves, plumbing work, bright work, and enamel surfaces cleaned
nightly.
Waste receptacles and wash dispensaries to be filled with appropriate tissues,
towels, and soap supplied by Lessee.

1



--------------------------------------------------------------------------------



 



Main Lobby Elevators, Building Exterior and Corridors
Wipe and wash all floors in Main Lobby nightly.
Wipe and/or vacuum floors nightly.
Polish or vacuum floors weekly in elevators.
Elevator cab to be wiped daily and thoroughly cleaned and polished weekly.
Lobby walls, glass, etc., to be wiped clean daily and thoroughly cleaned and
polished weekly.
Lobby entrance doors, windows to be washed weekly.
Exterior windows will be cleaned when necessary but not less two (2) times per
year.
Miscellaneous Services
Sweep sidewalk in front of building entrances daily.
Remove snow and ice from sidewalks when accumulation reaches 3” or more.
Remove snow from parking areas when accumulation reaches 3” or more.
Keep stairways clean at all times.
Keep Custodian’s Room and Mechanical Rooms clean and in orderly condition at all
times.
Work Excluded
Cleaning services do not include the shampooing of carpet, nor washing nor
polishing, nor waxing of furniture, files, cabinets, wastebaskets or other
personal property of Lessee. When such work is necessary, Lessee may make
necessary arrangements for same directly with Lessor’s cleaning employees.

2



--------------------------------------------------------------------------------



 



EXHIBIT “F”
HOLIDAY SCHEDULE
NEW YEAR’S DAY
PRESIDENT’S DAY
MEMORIAL DAY
INDEPENDENCE DAY
LABOR DAY
THANKSGIVING DAY
CHRISTMAS DAY

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
COMMENCEMENT DATE MEMORANDUM
     THIS AGREEMENT made the ___ day of                      , 200__ between
VREELAND SPVEF VENTURE, LLC, having an office located at c/o Bergman Realty
Corporation, 555 Route One South, Iselin, New Jersey 08830, (“Landlord”) and SCO
GROUP, INC., a                      corporation having an office address of 355
South 520 West, Lindon, Utah 84042 (hereinafter called “Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a Lease dated
                    , 200__ (the “Lease”) setting forth the terms of occupancy
by Tenant for a portion of the first (1st) and third (3rd) floors of a Building
known as Florham Park Corporate Center — Building A located at 25A Vreeland
Road, Florham Park, New Jersey 07932 consisting of approximately 9,076 rentable
square feet (the “Premises”); and
     WHEREAS, the Lease is for an initial Term of sixty-one (61) months (plus
the remaining number of days in the month on which the Commencement Date occurs
if such date is other than the first day of the month) with the “Commencement
Date” of the Term being defined in the Lease Provisions; and
     WHEREAS, it has been determined in accordance with the Lease that
                     is the Commencement Date of the initial Term of the Lease.
     NOW THEREFORE, in consideration of the premises and the covenants
hereinafter set forth, it is agreed:

  1.   The Commencement Date of the initial term of the Lease is
                     and the Expiration Date thereof is                     .  
  2.   This agreement is executed by the parties for purposes of providing a
record of the Commencement and Expiration Dates of the initial term of the
Lease.

     IN WITNESS WHEREOF, the parties hereto have duly executed this instrument
as of the day and year first above written.

            WITNESS:   LANDLORD:
VREELAND SPVEF VENTURE, LLC   By:  Bergman Vreeland Associates, LLC
Its Managing Member         By:       Witness     Name:          Title:        
WITNESS:   TENANT: SCO GROUP, INC.
        By:             Name:             Title:        

 